

Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
$175,000,000
CREDIT AGREEMENT
 
 
dated as of
 
 
March 27, 2007
 
 
among
 
 
GETTY REALTY CORP.,
 
 
The Lenders Party Hereto
 
 
and
 
 
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
CHARTER ONE BANK, N.A.,
as Syndication Agent
 
 
___________________________
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
ARTICLE I.
   
Definitions
1
   
 
Section 1.01
Defined Terms
1
Section 1.02
Classification of Loans and Borrowings
16
Section 1.03
Terms Generally
16
Section 1.04
Accounting Terms; GAAP
17
     
ARTICLE II.
 
 
The Credits
17
     
Section 2.01
Commitments
17
Section 2.02
Loans and Borrowings
18
Section 2.03
Requests for Revolving Borrowings
18
Section 2.04
Increase in Commitments
19
Section 2.05
Swingline Loans
20
Section 2.06
Letters of Credit
21
Section 2.07
Funding of Borrowings
25
Section 2.08
Interest Elections
26
Section 2.09
Termination and Reduction of Commitments
27
Section 2.10
Repayment of Loans; Evidence of Debt
27
Section 2.11
Prepayment of Loans
28
Section 2.12
Fees
29
Section 2.13
Interest
30
Section 2.14
Alternate Rate of Interest
31
Section 2.15
Increased Costs
31
Section 2.16
Break Funding Payments
32
Section 2.17
Taxes
33
Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
34
Section 2.19
Mitigation Obligations; Replacement of Lenders
35
Section 2.20
Extension of Maturity Date
36
     
ARTICLE III.
   
Representations and Warranties
36      
Section 3.01
Organization; Powers
37
Section 3.02
Authorization; Enforceability
37
Section 3.03
Governmental Approvals; No Conflicts
37
Section 3.04
Financial Condition; No Material Adverse Change
37
Section 3.05
Properties.
37
Section 3.06
No Material Litigation
38
Section 3.07
Compliance with Laws and Agreements
38
Section 3.08
Investment and Holding Company Status
38
Section 3.09
Taxes
38
Section 3.10
ERISA
38
Section 3.11
Federal Regulations
39
Section 3.12
Environmental Matters
39
Section 3.13
Insurance
39
Section 3.14
Condition of Properties
40

 
i

--------------------------------------------------------------------------------


 
Section 3.15
REIT Status
40
Section 3.16
Disclosure
40
     
ARTICLE IV.
   
Conditions
40      
Section 4.01
Effective Date
40
Section 4.02
Each Credit Event
42
     
ARTICLE V.
   
Affirmative Covenants
42      
Section 5.01
Financial Statements and Other Information
42
Section 5.02
Notices of Material Events
44
Section 5.03
Existence; Conduct of Business; REIT Status
44
Section 5.04
Payment of Obligations
44
Section 5.05
Maintenance of Properties; Insurance
45
Section 5.06
Books and Records; Inspection Rights
45
Section 5.07
Compliance with Laws
45
Section 5.08
Environmental Laws
45
Section 5.09
Use of Proceeds and Letters of Credit
46
     
ARTICLE VI.
   
Negative Covenants
46      
Section 6.01
Financial Covenants
46
Section 6.02
Indebtedness
47
Section 6.03
Liens
47
Section 6.04
Limitation on Certain Fundamental Changes
48
Section 6.05
Limitation on Restricted Payments
49
Section 6.06
Limitation on Investments, Loans and Advances
49
Section 6.07
Limitation on Transactions with Affiliates
49
Section 6.08
Limitation on Changes in Fiscal Year
49
Section 6.09
Limitation on Lines of Business; Creation of Subsidiaries;
   
Negative Pledges
50
Section 6.10
Swap Agreements
50
Section 6.11
Secured Recourse Indebtedness
50
     
ARTICLE VII.
   
Events of Default
50      
ARTICLE VIII.
   
The Administrative Agent
53      
ARTICLE IX.
   
Miscellaneous
55      
Section 9.01
Notices
55
Section 9.02
Waivers; Amendments
56
Section 9.03
Expenses; Indemnity; Damage Waiver
57
Section 9.04
Successors and Assigns
58

 
ii

--------------------------------------------------------------------------------


 
Section 9.05
Survival
61
Section 9.06
Counterparts; Integration; Effectiveness
62
Section 9.07
Severability
62
Section 9.08
Right of Setoff
62
Section 9.09
Governing Law; Jurisdiction; Consent to Service of Process
62
Section 9.10
WAIVER OF JURY TRIAL
63
Section 9.11
Headings
63
Section 9.12
Confidentiality
63
Section 9.13
USA PATRIOT Act
64

 
 
SCHEDULES:


Schedule 1.01 -- Eligible Leasehold Property
Schedule 2.01 -- Commitments
Schedule 2.06 -- Existing Letters of Credit
Schedule 3.06 -- Disclosed Matters
Schedule 6.02 -- Existing Indebtedness
Schedule 6.03 -- Existing Liens
Schedule 7.01 -- Environmental Remediation and Compliance Matters




EXHIBITS:


Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Opinion of Borrower's Counsel
Exhibit C -- Form of Subsidiary Guarantee
Exhibit D-1 -- Form of Revolving Note
Exhibit D-2 -- Form of Swingline Note
Exhibit E -- Form of Borrowing Request/Interest Election Request
 
iii

--------------------------------------------------------------------------------


 
 
 
CREDIT AGREEMENT dated as of March 27, 2007, among GETTY REALTY CORP., a
Maryland corporation (the “Borrower”), the LENDERS party hereto, and JPMORGAN
CHASE BANK, N.A., a national banking association, as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”), CHARTER ONE BANK,
N.A., a national banking association, as syndication agent for the Lenders (in
such capacity, the “Syndication Agent”).


WHEREAS, the Company, the lenders named therein (the “Original Lenders”) and
JPMorgan Chase Bank, N.A., as Administrative Agent, are parties to a Credit
Agreement, dated as of June 30, 2005 (as amended, the “Prior Credit Agreement”)
pursuant to which the Original Lenders agreed to make Loans (as therein defined)
to the Borrower.


WHEREAS, the Borrower has requested that the Prior Credit Agreement be amended
and restated as hereinafter provided to, among other things, modify the group of
Lenders;


WHEREAS, the Administrative Agent and the Lenders are willing to agree to such
amendment and restatement and to extend credit to the Borrower on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Borrower, the Administrative Agent and the Lenders hereby agree
that the Prior Credit Agreement shall be, and hereby is, amended and restated in
its entirety and the parties hereto agree as follows:


ARTICLE I.
 
Definitions


Section 1.01  Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:


“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.


“ABR Loans” means Revolving Loans at the rate of interest applicable to which is
based upon the ABR.


“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.


“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
1

--------------------------------------------------------------------------------


 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.


“Aggregate Letters of Credit Outstandings” means, at a particular time, the sum
of (a) the aggregate maximum stated amount at such time which is available or
available in the future to be drawn under all outstanding Letters of Credit and
(b) the aggregate amount of all payments made by the Lender under any Letter of
Credit that has not been reimbursed by the Borrower at such time.


“Aggregate Outstandings” means, at a particular time, the sum of (a) the
Aggregate Letters of Credit Outstandings at such time, and (b) the aggregate
outstanding principal amount of all Revolving Loans at such time.


“Agreement” means this Credit Agreement.


“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Base CD Rate in effect on
such day plus 1% and (c) the Federal Funds Effective Rate in effect on such day
plus ½ of 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Base CD Rate or the Federal Funds Effective Rate shall be effective
from and including the effective date of such change in the Prime Rate, the Base
CD Rate or the Federal Funds Effective Rate, respectively.


“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender's Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.


“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread”, as the case may be, based upon
the ratio of Total Liabilities to Total Asset Value, applicable on such date:


 
Total Liabilities to Total
Asset Value:
 
ABR
Spread
 
Eurodollar
Spread
     
< 35%
0.0%
1.00%
     
> 35% but < 45%
0.0%
1.25%
     
> 45%
0.25%
1.50%



“Approved Fund” has the meaning assigned to such term in Section 9.04.


“Assessment Rate” means, for any day, the annual assessment rate in effect on
such day that is payable by a member of the Bank Insurance Fund classified as
“well-capitalized” and within supervisory subgroup “B” (or a comparable
successor risk classification) within the meaning of 12 C.F.R. Part 327 (or any
successor provision) to the Federal Deposit Insurance Corporation for insurance
by such Corporation of time deposits made in dollars at the offices of such
member in the United States; provided that if, as a result of any change in any
law, rule or regulation, it is no longer possible to determine the Assessment
Rate as aforesaid, then the Assessment Rate shall be such annual rate as shall
be reasonably determined by the Administrative Agent in good faith to be
representative of the cost of such insurance to the Lenders.
 
2

--------------------------------------------------------------------------------


 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and, so long as
no Default or Event of Default shall have occurred and is then continuing, the
Borrower.


“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.


“Base CD Rate” means the sum of (a) the Three-Month Secondary CD Rate multiplied
by the Statutory Reserve Rate plus (b) the Assessment Rate.


“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means Getty Realty Corp., a Maryland corporation.


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.


“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.


“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.


“Capital Stock” any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.


“Cash Equivalents” means short-term investments in liquid accounts, such as
money-market funds, bankers acceptances, certificates of deposit and commercial
paper.


“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; or (b) occupation of a
majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower or by a majority of any nominating committee appointed by such
board of directors for the purpose of nominating directors for election to such
board nor (ii) appointed by directors so nominated nor (iii) directors on March
27, 2007.


3

--------------------------------------------------------------------------------


 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender's or the Issuing Bank's holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.


“Code” means the Internal Revenue Code of 1986, as amended from time to time.


“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender's Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and (b)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender's Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders' Commitments is $175,000,000.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.


“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.


“EBITDA” means for any Person or Property, the consolidated net income of such
Person and its Subsidiaries or Property, as the case may be, after deduction for
environmental expenses (without duplication) and adjusted for straight-line
rents, plus income taxes, interest, depreciation, amortization and calculated
exclusive of (i) gains or losses on sales of operating real estate and
marketable securities, (ii) other extraordinary items and (iii) non-cash
impairments taken in accordance with GAAP, all determined in accordance with
GAAP.


“EBITDAR” means, for the Borrower and its Subsidiaries, EBITDA plus rent expense
of the Borrower and its Subsidiaries, all determined on a consolidated basis in
accordance with GAAP.


“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).


“Eligible Ground Lease” means any Property with a ground lease which (a) has a
remaining term (including any renewal options exercisable at the sole option of
the lessee) of at least twenty (20) years; (b) may be transferred and/or
assigned by the lessee either without the consent of the lessor or with the
consent of the lessor so long as the lease provides that such consent is not to
be unreasonably withheld; (c) contains customary lender protection provisions
which provide or allow for, without the consent of the lessor, (i) notice and
cure rights, (ii) pledge and mortgage of the leasehold interest, (iii)
recognition of a foreclosure of leasehold interests including entering into a
new lease with the Lender and (iv) no right of landlord to terminate without the
consent of lessor’s lender. In addition, “Eligible Ground Leases” shall include
such other Properties with ground leases as are, upon Borrower’s request,
approved as “Eligible Ground Leases” by the Lenders in their sole discretion
from time to time.


4

--------------------------------------------------------------------------------


 
“Eligible Leasehold Property” means those Properties described in Schedule 1.01,
as such Schedule 1.01 may be revised by Borrower, from time to time, upon
approval by the Lenders.


“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Materials of Environmental
Concern.


“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.


“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.


“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.


5

--------------------------------------------------------------------------------


 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.


“Eurodollar Loans” means Revolving Loans, the rate of interest applicable to
which is based upon the Adjusted LIBO Rate.


“Event of Default” has the meaning assigned to such term in Article VII.


“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located or by another
jurisdiction as a result of a present or former connection between the
Administrative Agent or any Lender and such other jurisdiction, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.19(b)), any withholding tax that is imposed on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office) or is attributable to
such Foreign Lender's failure to comply with Section 2.17(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.17(a).
 
“Existing Letters of Credit” shall mean the letters of credit issued by JPMorgan
Chase Bank, N.A. for the account of the Company prior to the date hereof as set
forth on Schedule 2.06 hereto.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.


“FFO” means funds from operations, which shall mean consolidated net income of
the Borrower and its Subsidiaries plus the sum, without duplication, of
depreciation and amortization, exclusive of any gain or loss from debt
restructuring or property sales plus or minus, as applicable, other non-cash
charges and expenses.


“Financial Officer” means the chief executive officer, president, chief
financial officer, principal accounting officer, treasurer or controller of the
Borrower.


“Fixed Charge Coverage” means, as of the date of determination, the ratio of (a)
EBITDAR for the most recently ended fiscal quarter, to (b) the sum of all
interest incurred (accrued, paid or capitalized) plus all regularly scheduled
principal payments with respect to Indebtedness (excluding optional prepayments
and balloon principal payments due on maturity in respect of any Indebtedness)
paid, plus rent expense, dividends on preferred stock or minority interest
distributions for such fiscal quarter, all determined on a consolidated basis in
accordance with GAAP.


6

--------------------------------------------------------------------------------


 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.


“GAAP” means generally accepted accounting principles in the United States of
America.


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.


“Guarantee Obligation” as to any Person (the “guaranteeing person”), means any
obligation (determined without duplication) of (a) the guaranteeing person or
(b) another Person (including any bank under any letter of credit) to induce the
creation of which the guaranteeing person has issued a reimbursement,
counter-indemnity or similar obligation, in either case guaranteeing or in
effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the maximum stated
amount of the primary obligation relating to such Guarantee Obligation (or, if
less, the maximum stated liability set forth in the instrument embodying such
Guarantee Obligation), provided that in the absence of any such stated amount or
stated liability, the amount of such Guarantee Obligation shall be such
guaranteeing person's maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.


“Guarantor” at any particular time, each Subsidiary that is a party to the
Subsidiary Guarantee at such time.


“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to unfunded deposits or advances
of any kind, (b) all obligations of such Person evidenced by bonds, debentures,
notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all guarantees by such Person of Indebtedness of others,
(h) all Capital
 
7

--------------------------------------------------------------------------------


 
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (j) all obligations, contingent or otherwise, of such Person in
respect of bankers' acceptances and (k) net obligations arising under Swap
Agreements (to the extent required to be reflected on the balance sheet of such
Person in accordance with GAAP), exclusive, however, of all accounts payable,
accrued interest and expenses, prepaid rents, security deposits and dividends
and distributions declared but not yet paid. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person's ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. Indebtedness shall
not include any Intracompany Indebtedness. “Intracompany Indebtedness” means any
indebtedness whose obligor and obligee are Borrower and/or any Subsidiary of
Borrower.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08.


“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months'
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months' duration after the first day of such Interest Period,
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.


“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months or
two-weeks (unless any Lender has previously advised the Administrative Agent and
the Borrower in writing that it is unable to enter into Eurodollar rate
contracts with an interest period of two-weeks) thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.


“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.


“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.


8

--------------------------------------------------------------------------------


 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption. Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.


“Letter of Credit” means any letter of credit issued pursuant to this Agreement.


‘LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters BBA Libor Rates Page 3750 (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the "LIBO Rate" with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.


“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset other than Permitted Encumbrances, (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.


“Loan Documents” means, collectively, this Agreement, the Notes, the Subsidiary
Guarantee and each other agreement executed in connection with the transactions
contemplated hereby or thereby, as each of the same may hereafter be amended,
restated, supplemented or otherwise modified from time to time.
 
“Loan Parties” means, collectively, the Borrower and the Guarantors; “Loan
Party” means the Borrower or any Guarantor.


“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, prospects or condition, financial or otherwise, of the Borrower and the
Subsidiaries taken as a whole or (b) the rights of or benefits available to the
Lenders under this Agreement.


“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000 with respect for Indebtedness that is recourse to Borrower
or $20,000,000, with respect to Indebtedness that is without recourse to the
Borrower. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Subsidiary in respect of any
Swap Agreement at any time shall be the maximum aggregate amount (giving effect
to any netting agreements) that the Borrower or such Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.


9

--------------------------------------------------------------------------------


 
“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any hazardous or
toxic substances, materials or wastes defined or regulated as such in or under
any Environmental Law, including asbestos or asbestos containing materials,
polychlorinated biphenyls, urea-formaldehyde insulation, explosive or
radioactive substances, radon gas, infectious or medical wastes.
 
“Maturity Date” means, subject to the provisions of Section 2.20 hereof, March
27, 2011.


“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.


“Non-consolidated Affiliate” means an Affiliate of the Borrower, in which the
Borrower, directly or indirectly through ownership of one or more intermediary
entities, owns an Equity Interest but that is not required in accordance with
GAAP to be consolidated with the Borrower for financial reporting purposes.


“Non-Material Guarantor” means any Guarantor which has less than $1,000,000 in
assets, as reflected on the most recent financial statements delivered pursuant
to Section 5.01(a) or (b) hereof.


“Notes” means the Revolving Notes and the Swingline Note.


“Original Lenders” has the meaning set forth in the recitals hereto.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.


“Participant” has the meaning set forth in Section 9.04.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.


“Permitted Encumbrances” means:


(a)     Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;


(b)     carriers', warehousemen's, mechanics', materialmen's, repairmen's and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 5.04;


(c)     pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations or to secure liabilities to other insurance
carrier;


10

--------------------------------------------------------------------------------


 
(d)     deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, purchase contracts, construction contracts, surety and
appeal bonds, performance bonds and other obligations of a like nature, in each
case in the ordinary course of business;


(e)     judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII; and


(f)     easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;


(g)     Liens for purchase money obligations for equipment (or Liens to secure
Indebtedness incurred within 90 days after the purchase of any equipment to pay
all or a portion of the purchase price thereof or to secure Indebtedness
incurred solely for the purpose of financing the acquisition of any such
equipment, or extensions, renewals, or replacements of any of the foregoing for
the same or lesser amount); provided that (i) the Indebtedness secured by any
such Lien does not exceed the purchase price of such equipment, (ii) any such
Lien encumbers only the asset so purchased and the proceeds upon sale,
disposition, loss or destruction thereof, and (iii)such Lien after giving effect
to Indebtedness secured thereby, does not give rise to an Event of Default;


(h)     (x) Liens and judgments which have been or will be bonded (and the Lien
on any cash or securities serving as security for such bond) or released of
record within thirty (30) days after the date such Lien or judgment is entered
or filed against Borrower or any Subsidiary, or (y) Liens which are being
contested in good faith by appropriate proceedings for review and in respect of
which there shall have been secured a subsisting stay of execution pending such
appeal or proceedings and as to which the subject asset is not at risk of
forefeiture;


(i)     Liens on Property of the Borrower or its Subsidiaries securing
Indebtedness which may be incurred or remain outstanding without resulting in an
Event of Default hereunder;


(j)     Liens in favor of the Borrower or any Subsidiary of Borrower against any
asset of Borrower or any Subsidiary or Non-consolidated Affiliate of Borrower;


(k)    Leases that are not Capital Leases; and


(l)     Liens or other encumbrances of tenants of Borrower.


“Permitted Investments” means:


(a)     owning, leasing and operating gasoline station or convenience store
properties, and related petroleum distribution terminals, and other retail real
property and other related business activities, including the creation or
acquisition of any interest in any Subsidiary (or entity that following such
creation or acquisition would be a Subsidiary), for the purpose of owning,
leasing and operating gasoline station or convenience store properties, and
related petroleum distribution terminals, and other retail real property, and
other related business activities;


(b)     acquisitions of mortgages, provided that the aggregate amount of all
such investments in mortgages shall not exceed five percent (5%) of the Total
Asset Value;


11

--------------------------------------------------------------------------------


 
(c)     investments in unimproved land, provided that the aggregate amount of
all such investments in unimproved land shall not exceed five percent (5%) of
the Total Asset Value;


(d)     investments in marketable securities traded on the New York Stock
Exchange (NYSE), the American Stock Exchange (AMEX) or NASDAQ (National Market
System Issues only), provided that the aggregate amount of such investments
shall not exceed five percent (5%) of the Total Asset Value;
 
(e)     investments in Non-consolidated Affiliates (excluding marketable
securities described in clause (d) above), provided that the aggregate amount of
such investments shall not exceed ten percent (10%) of the Total Asset Value;


(f)     investments in real property under development (i.e., a property which
is being developed for which a certificate of occupancy has not been issued),
provided that the aggregate amount of all such investments in development
property shall not exceed ten percent (10%) of the Total Asset Value.


“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.


“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.


“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.


“Prior Credit Agreement” has the meaning set forth in the recitals hereto. 


“Property” means the real property owned by the Borrower and/or any of its
Subsidiaries, or in which the Borrower or any of its Subsidiaries has a
leasehold interest.
 
“Qualified Institution” means one or more banks, finance companies, insurance or
other financial institutions which (A) has (or, in the case of a bank or other
financial institution which is a subsidiary, such bank's or financial
institution's parent has) a rating of its senior unsecured debt obligations of
not less than Baa1 by Moody's or a comparable rating by a rating agency
acceptable to Administrative Agent or (B) has total assets in excess of One
Billion Dollars ($1,000,000,000).


“Qualified Real Estate Assets” means any gasoline station, convenience store, or
petroleum distribution terminal related thereto, or other retail real property
that is (a) either (i) wholly owned, (ii) ground leased under an Eligible Ground
Lease by the Borrower or a Guarantor or (iii) an Eligible Leasehold Property;
(b) is not subject to any liens other than Permitted Encumbrances or, other than
with respect to any Eligible Leasehold Property, to any agreement that prohibits
the creation of any lien thereon as security for indebtedness of the Borrower
and the Guarantors, (c) other than with respect to an Eligible Leasehold
Property, is not subject to any agreement, including the organizational
documents of the owner of the asset, which limits, in any way, the ability of
the Borrower or such Guarantor to create any lien thereon as security for
indebtedness, (d) is free from material structural defects and material title
defects and (e) except for those properties leased by the Borrower and/or the
Guarantors to Getty Petroleum Marketing Inc. or any affiliate of GPM
Investments, LLC, is free from any material environmental condition that
impairs, in any material respect, the operation and use of such premises for its
intended purpose.


12

--------------------------------------------------------------------------------


 
“Register” has the meaning set forth in Section 9.04.


“Related Parties” means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.


“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and Unused Commitments representing at least 66 2/3% of the sum of the total
Revolving Credit Exposures and Unused Commitments at such time.


“Restricted Payment” has the meaning set forth in Section 6.05 hereof.


“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender's Revolving Loans and its
LC Exposure and Swingline Exposure at such time.


“Revolving Loan” means a Loan made pursuant to Section 2.03.


“Revolving Notes” means the Revolving Notes to be executed and delivered by the
Borrower in favor of the Lenders, substantially in the form of Exhibit D-1, as
each of the same may be amended, restated, supplemented or otherwise modified,
from time to time.


“SEC” means the Securities and Exchange Commission.
 
“Secured Indebtedness” means all Indebtedness of the Borrower and any of the
Loan Parties which is secured by a Lien on any Properties.
 
“Secured Recourse Indebtedness” means all Secured Indebtedness except
Indebtedness with respect to which recourse for payment is contractually limited
(except for customary exclusions) to the specific Property encumbered by the
Lien securing such Indebtedness and other than Indebtedness fully collateralized
by cash or Cash Equivalents and recourse is limited to such cash or Cash
Equivalents.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject (a) with
respect to the Base CD Rate, for new negotiable nonpersonal time deposits in
dollars of over $100,000 with maturities approximately equal to three months and
(b) with respect to the Adjusted LIBO Rate, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


13

--------------------------------------------------------------------------------


 
“Subsidiary” means any subsidiary of the Borrower.


“Subsidiary Guarantee” means the Guarantee to be executed and delivered by each
Subsidiary in accordance with the terms of this Agreement, substantially in the
form of Exhibit C.


“Subsidiary Indebtedness” means all Indebtedness of the Subsidiaries owing to
Persons other than the Borrower or any other Subsidiary, which Indebtedness is
not secured by a Lien on any income, Capital Stock, property or other asset of a
Subsidiary.


“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.


“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.


“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.05.


“Swingline Note” means the Swingline Note, to be executed and delivered by the
Borrower in favor of the Swingline Lender, substantially in the form of Exhibit
D-2, as same may be amended, restated, supplemented or otherwise modified, from
time to time.


“Tangible Net Worth” means, the sum of the shareholders' equity of the Borrower
and its Subsidiaries minus goodwill, trademarks, tradenames, licenses and other
intangible assets (as shown on the balance sheet of the Borrower), as determined
on a consolidated basis in accordance with GAAP.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.


“Three-Month Secondary CD Rate” means, for any day, the secondary market rate
for three-month certificates of deposit reported as being in effect on such day
(or, if such day is not a Business Day, the next preceding Business Day) by the
Board through the public information telephone line of the Federal Reserve Bank
of New York (which rate will, under the current practices of the Board, be
published in Federal Reserve Statistical Release H.15(519) during the week
following such day) or, if such rate is not so reported on such day or such next
preceding Business Day, the average of the secondary market quotations for
three-month certificates of deposit of major money center banks in New York City
received at approximately 10:00 a.m., New York City time, on such day (or, if
such day is not a Business Day, on the next preceding Business Day) by the
Administrative Agent from three negotiable certificate of deposit dealers of
recognized standing selected by it.


14

--------------------------------------------------------------------------------


 
“Total Asset Value” means, as of any relevant date, the sum of, without
duplication, (i) for Properties owned or leased for one full quarter or more,
the quotient obtained by dividing (a) EBITDA for such Properties for the most
recently concluded fiscal quarter multiplied by 4 by (b) 10.50%, (ii) for
Properties owned or leased for less than one full quarter, the cost of such
Properties, including the cost of capital expenditures actually incurred in
connection with such Properties, (iii) Unrestricted Cash and Cash Equivalents of
the Borrower and its consolidated Subsidiaries as of such date, (iv) investments
in Non-consolidated Affiliates, valued at an amount equal to (a) EBITDA received
by Borrower from such Non-consolidated Affiliates multiplied by 4, divided by
(b) 10.50%, (v) investments in marketable securities, valued at the lower of
“cost” or “market”, (vi) investments in land and development properties, valued
at “cost” and (vi) the book value of notes and mortgages receivable.


“Total Indebtedness” means as of the date of determination, all Indebtedness of
the Borrower and its Subsidiaries outstanding on such date.


“Total Liabilities” means, for any Person, all liabilities which would be
classified as liabilities on a consolidated balance sheet of such person and its
Subsidiaries in accordance with GAAP, all guarantees and contingent obligations
(excluding terminal indemnifications or litigation which Borrower is not
required to accrue as a liability under GAAP) of such person and its
Subsidiaries including, but not limited to, letters of credit, net obligations
arising under Swap Agreements (to the extent required to be reflected on the
balance sheet of such Person, in accordance with GAAP), forward equity
commitments, obligations to pay the deferred purchase price of property and the
pro rata share of indebtedness of Non-consolidated Affiliates.


“Total Secured Indebtedness” means as of any date of determination, the
aggregate of: (a) Indebtedness of the Borrower and its Subsidiaries outstanding
as of such date, secured by any asset of the Borrower and its Subsidiaries, and
(b) all Subsidiary Indebtedness outstanding as of such date.


“Total Unsecured Indebtedness” means, as of the date of determination, all
Indebtedness of the Borrower and its Subsidiaries (excluding Subsidiary
Indebtedness) which is not secured by Lien on any income, Capital Stock,
property or other asset of the Borrower and its Subsidiaries.


“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the issuance of Letters of Credit
hereunder and the guaranties by the Guarantors of the Indebtedness owing to the
Administrative Agent and the Lenders hereunder.


“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.


“Unencumbered Asset Value” means, with respect to the Qualified Real Estate
Assets, the sum of (a) for Properties owned or leased for at least one full
calendar quarter, the quotient obtained by dividing (i) Property EBITDA for the
most recent quarter multiplied by 4, by (ii) 10.5% and (b) for such properties
acquired during the calendar quarter, the cost of such Properties, including the
cost of capital expenditures actually incurred in connection with such
Properties. In determination of Unencumbered Asset Value (a) properties under
Eligible Ground Leases (exclusive of any Property that is an Eligible Leasehold
Property) shall be limited to maximum of 10% of Unencumbered Asset Value.


15

--------------------------------------------------------------------------------


 
“Unrestricted Cash and Cash Equivalents” means at any date of determination, the
sum of: (a) the aggregate amount of unrestricted cash then held by the Borrower
or any of its Subsidiaries, plus (b) the aggregate amount of unrestricted Cash
Equivalents (valued at fair market value) then held by the Borrower or any of
its Subsidiaries, plus (c) the aggregate amount of cash or Cash Equivalents in
restricted 1031 accounts under the control of Borrower. As used in this
definition, “Unrestricted” means, with respect to any asset, the circumstance
that such asset is not subject to any Liens or claims of any kind in favor of
any Person.


“Unsecured Debt Service Coverage Ratio” means, as of the date of determination,
the ratio of (a) EBITDA from Qualified Real Estate Assets, for the most recently
ended fiscal quarter to (b) the sum of all interest incurred (accrued, paid or
capitalized) plus all regularly scheduled principal payments with respect to
Total Unsecured Indebtedness (excluding optional prepayments and balloon
principal payments due on maturity in respect of any Indebtedness) paid during
such fiscal quarter, all determined on a consolidated basis in accordance with
GAAP.
 
“Unused Commitment” means, with respect to any Lender at any time, an amount
equal to the remainder of (a) such Lender's Commitment at such time, less (b)
the sum of the aggregate principal amount of all Revolving Credit Loans of such
Lender then outstanding and such Lender's Applicable Percent of the total LC
Exposure at such time.


“Unused Fee Rate” means the per annum percentage identified below opposite the
percentage of the total Commitments outstanding at the time of calculation:


Usage:
Unused Fee Rate
 
< 33 1/3%
 
0.20%
   
> 33 1/3% but < 66 2/3%
0.15%
   
> 66 2/3%
0.10%

 
“Usage” means the percentage determined by dividing Aggregate Outstandings by
the aggregate Commitment.


“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


Section 1.02  Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or
by Class and Type (e.g., a “Eurodollar Borrowing”).


Section 1.03  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding mascu-line,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise,


16

--------------------------------------------------------------------------------


 
(a)  any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein),


(b)  any reference herein to any Person shall be construed to include such
Person's successors and assigns,


(c)  the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof,


(d)  all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement and


(e)  the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.


Section 1.04  Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.


ARTICLE II.
 
The Credits


Section 2.01  Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees, severally and not jointly, to make Revolving Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in:


(a)  such Lender's Revolving Credit Exposure exceeding such Lender's Commitment
after taking into account any Swingline Loans to be repaid or LC Disbursement to
be reimbursed with the proceeds of such Revolving Loan; or


(b)  the sum of the total Revolving Credit Exposures exceeding the total
Commitments, after taking into account any Swingline Loans to be repaid or LC
Disbursement to be reimbursed with the proceeds of such Revolving Loan.


17

--------------------------------------------------------------------------------


 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.


Section 2.02  Loans and Borrowings. 


(a)  Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender's failure to make Loans as required.


(b)  Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accord-ance with the terms of this Agreement.


(c)  At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $2,500,000. At the time that each ABR Revolving
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple of $100,000
and not less than $200,000. Borrowings of more than one Type and Class may be
outstanding at the same time; provided that there shall not at any time be more
than a total of 8 Eurodollar Borrowings outstanding.


(d)  Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.


Section 2.03  Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m., New
York City time, one Business Day before the date of the proposed Borrowing;
provided that any such notice of an ABR Revolving Borrowing to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(e) may be
given not later than 10:00 a.m., New York City time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request in the form attached hereto as Exhibit E and
signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02: 


(i)  the aggregate amount of the requested Borrowing;


(ii)  the date of such Borrowing, which shall be a Business Day;


18

--------------------------------------------------------------------------------


 
(iii)   whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;


(iv)  in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and


(v)  the location and number of the Borrower's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month's
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender's Loan to be made as part of the
requested Borrowing.


Section 2.04  Increase in Commitments. 


(a)  Subject to the terms and conditions of this Section 2.04, the Borrower
shall have the right at any time and from time to time to increase the Lenders’
Commitments to an aggregate amount which is equal to or less than $300,000,000
in the aggregate by (i) requesting that one or more Lenders (which request may
be agreed to or declined by such Lender in its sole discretion) increase its
respective Commitment or (ii) by adding to this Agreement one or more additional
financial institutions as a Lender; provided, however, that each such additional
financial institution shall be reasonably acceptable to the Administrative
Agent. An increase in the aggregate amount of the Lenders’ Commitments shall be
effectuated pursuant to an agreement with an Increasing Lender or Additional
Lender, as applicable, in form and substance satisfactory to the Borrower and
the Administrative Agent pursuant to which in the case of an Additional Lender,
such Additional Lender shall undertake a Commitment, which Commitment shall be
in an amount at least equal to $5,000,000 or any integral multiple of $1,000,000
in excess thereof, and shall agree to be bound as a Lender under the terms and
conditions of this Agreement and the other documents and agreements executed in
connection herewith. Upon the effectiveness of any such agreement and its
acceptance by the Administrative Agent (the date of any such effectiveness and
acceptance, an “Increased Commitment Date”), with respect to an Additional
Lender, such Additional Lender shall thereupon become a “Lender” for all
purposes of this Agreement with a Commitment in the amount set forth in such
agreement and, with respect to an Increasing Lender, such Increasing Lender
shall thereupon have a Commitment in the amount set forth in such agreement, and
this Agreement (including Schedule 2.01) shall be deemed amended to the extent,
but only to the extent, necessary to reflect, as applicable, the addition of an
Additional Lender or the increase of the Commitment of such Increasing Lender.


(b)  Any requested increase in the aggregate amount of the Lenders’ Commitments
pursuant to Section 2.04(a) shall not be effective unless:
 
(i)  the Borrower shall have given the Administrative Agent notice of such
proposed increase at least 15 Business Days prior to the proposed Increased
Commitment Date;


19

--------------------------------------------------------------------------------


 
(ii)  no Default or Event of Default shall have occurred and be continuing as of
the date of the notice referred to in the foregoing clause (i) or on the
Increased Commitment Date (that has not been waived); and


(iii)  the representations and warranties of the Borrower in Article III hereof
and of the Guarantors in the Subsidiary Guaranty shall be true and correct on
and as of the date of the notice referred to in clause (i) and on and as of the
Increased Commitment Date with the same effect as if made on and as of such
notice date or Increased Commitment Date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).
 
Each notice given by the Borrower pursuant to subsection 2.04(b)(i) shall
constitute a representation and warranty by the Borrower hereunder, as of the
date of each such notice and after giving effect to the increase in the total
Commitments effective thereon, that the conditions in this subsection 2.04(b)
are satisfied.
 


(c)  Effective on each Increased Commitment Date, after giving effect to the
increase in the Commitments effective thereon, (i) the amount of each Lender’s
risk participation in all outstanding Letters of Credit shall be deemed to be
automatically increased or decreased, as applicable, to reflect any changes in
such Lender’s Applicable Percentage and (ii) the amount of the Revolving Loans
then outstanding and held by each Lender shall be adjusted to reflect any
changes in such Lender’s Applicable Percentage. Each Lender having Revolving
Loans then outstanding and whose Applicable Percentage has been decreased as a
result of the increase in the total Commitments shall be deemed to have
assigned, without recourse, such portion of such Revolving Loans as shall be
necessary to effectuate such adjustment to the Additional Lenders and Increasing
Lenders. Each Additional Lender and Increasing Lender shall (x) be deemed to
have assumed such portion of such Revolving Loans and (y) fund on the Increased
Commitment Date such assumed amounts to the Administrative Agent for the account
of the assigning Lender in accordance with the provisions hereof.


(d)  The Administrative Agent shall promptly notify the Lenders and the Borrower
of any increase in the total Commitments under this Section 2.04 and of each
Lender’s Applicable Percentage after giving effect to any such increase.


(e)  The Borrower agrees to execute such other documents as the Administrative
Agent shall deem necessary and appropriate to give effect to this Section 2.04.


Section 2.05  Swingline Loans. 


(a)  Subject to the terms and conditions set forth herein, the Swingline Lender
agrees to make Swingline Loans to the Borrower from time to time during the
Availability Period, in an aggregate principal amount at any time outstanding
that will not result in:


(i)  the aggregate principal amount of outstanding Swingline Loans exceeding
$5,000,000 or


(ii)  the sum of the total Revolving Credit Exposures exceeding the total
Commitments (after taking into account any LC Disbursement to be reimbursed with
the proceeds of such Swingline Loan); provided that the Swingline Lender shall
not be required to make a Swingline Loan to refinance an outstanding Swingline
Loan. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, repay and reborrow Swingline Loans.


20

--------------------------------------------------------------------------------


 
(b)  To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 12:00
noon, New York City time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Borrower. The Swingline Lender shall make each Swingline Loan available to
the Borrower by means of a credit to the general deposit account of the Borrower
with the Swingline Lender (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m., New York City time, on the
requested date of such Swingline Loan.


(c)  The Swingline Lender may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding. Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate. Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender's Applicable Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender's Applicable
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.


(d)      The Swingline Loans made by the Swingline Lender shall be evidenced by
the Swingline Note, appropriately completed, duly executed and delivered on
behalf of the Company and payable to the order of the Swingline Lender in a
principal amount equal to the Swingline Commitment.


Section 2.06  Letters of Credit. 


21

--------------------------------------------------------------------------------


 
(a)  General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account or the account
of any Subsidiary, in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.


(b)  Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $25,000,000 and (ii) the sum of
the total Revolving Credit Exposures shall not exceed the total Commitments.


(c)  Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the Maturity Date.


(d)  Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender's Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 

22

--------------------------------------------------------------------------------




(e)  Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than (i) 12:00 noon, New York City time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, (ii) if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that, if such LC Disbursement is not less than $100,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower's obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender's Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrower, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.
 
(f)  Obligations Absolute. The Borrower's obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower's obligations hereunder, in each
case other than to the extent of the fraud, gross negligence or willful
misconduct of the Issuing Bank. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank's
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof or that are
caused by the Issuing Bank's grossly negligent or wilful failure to pay under
any Letter of Credit after the presentation to it of a sight draft and
certificates strictly in compliance with the terms and conditions of the Letter
of Credit. The parties hereto expressly agree that, in the absence of fraud,
gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.


23

--------------------------------------------------------------------------------


 
(g)  Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.


(h)  Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.


(i)  Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
24

--------------------------------------------------------------------------------




(j)  Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 66-2/3%
of the total LC Exposure) demanding the deposit of cash collateral pursuant to
this paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower's risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 66-2/3% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement. If the Borrower
is required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.

(k)       Existing Letters of Credit. The Company, the Administrative Agent and
the Lenders agree that, from and after the Closing Date, subject to the
satisfaction of the conditions precedent set forth in Article IV hereof, the
Existing Letters of Credit shall be Letters of Credit for all purposes of the
Agreement.


Section 2.07  Funding of Borrowings. 


(a)  Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 12:00 noon, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the Issuing Bank.


(b)  Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender's share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at


(i)  in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or


25

--------------------------------------------------------------------------------


 
(ii)  in the case of the Borrower, the interest rate otherwise applicable to
such Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender's Loan included in such Borrowing.


Nothing contained in this Section 2.07 shall be deemed to reduce the Commitment
of any Lender or in any way affect the rights of Borrower with respect to any
defaulting Lender or Administrative Agent. The failure of any Lender to make
available to the Administrative Agent such Lender's share of any Borrowing in
accordance herewith shall not relieve any other Lender of its obligations to
fund its Commitment, in accordance with the provisions hereof.


Section 2.08  Interest Elections. 


(a)  Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. This Section shall
not apply to Swingline Borrowings, which may not be converted or continued.


(b)  To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in
the form attached as Exhibit E and signed by the Borrower.


(c)  Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:


(i)  the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);


(ii)  the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;


(iii)  whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and


(iv)  if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.


If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month's duration.


26

--------------------------------------------------------------------------------


 
(d)  Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender's portion of each resulting Borrowing.


(e)  If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.


Section 2.09  Termination and Reduction of Commitments. 


(a)  Unless previously terminated, the Commitments shall termi-nate on the
Maturity Date.


(b)  The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and (ii) the Borrower shall
not terminate or reduce the Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the Revolving Credit Exposures would exceed the total Commitments.


(c)  The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.


Section 2.10  Repayment of Loans; Evidence of Debt. 


(a)  The Borrower hereby unconditionally promises to pay


(i)  to the Administrative Agent for the account of each Lender, the then unpaid
principal amount of each Revolving Loan on the Maturity Date, and


(ii)  to the Swingline Lender, the then unpaid principal amount of each
Swingline Loan on or before the fifth Business Day after such Swingline Loan is
made.


(b)  Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.


27

--------------------------------------------------------------------------------


 
(c)  The Administrative Agent shall maintain accounts in which it shall record


(i)        the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto,
 
(ii)       the amount of any principal or interest due and payable or to become
due and payable from the Borrower to each Lender hereunder and
 
(iii)      the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender's share thereof.


(d)  The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.


(e)  Any Lender may request that Loans made by it be evidenced by a Revolving
Note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a Revolving Note payable to the order of such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent. Thereafter, the Loans evidenced by such Revolving
Note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more Revolving Notes in such
form payable to the order of the payee named therein.


Section 2.11  Prepayment of Loans. 


(a)  The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.


(b)  The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder


(i)  in the case of prepayment of a Eurodollar Borrowing, not later than 12:00
noon, New York City time, three Business Days before the date of prepayment,


(ii)  in the case of prepayment of an ABR Revolving Borrowing, not later than
12:00 noon, New York City time, one Business Day before the date of prepayment
or


(iii)  in the case of prepayment of a Swingline Loan, not later than 2:00 p.m.,
New York City time, on the date of prepayment.
 

28

--------------------------------------------------------------------------------




Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid;
provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in the minimum amount of $1,000,000, in the
case of repayment of a Eurodollar Borrowing, and $500,000, in the case of
repayment of an ABR Borrowing that would be permitted in the case of an advance
of a Revolving Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.
 
Section 2.12  Fees. 


(a)  The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused fee, which shall accrue at the Unused Fee Rate on the
average daily Unused Commitment of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitment
terminates. Accrued Unused Fees shall be payable in arrears on the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any Unused Fees accruing after the date on which the
Commitments terminate shall be payable on demand. All Unused Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).


(b)  The Borrower agrees to pay


(i)  to the Administrative Agent for the account of each Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender's LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender's Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and


(ii)  to the Issuing Bank a fronting fee, which shall accrue at the rate 0.125%
per annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as, without duplication, the Issuing Bank's standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of March, June, September and
December of each year shall be payable on the third Business Day following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).


29

--------------------------------------------------------------------------------


 
(c)  The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.


(d)  All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of the unused fee and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


Section 2.13  Interest. 


(a)  The Loans comprising each ABR Borrowing (including each Swingline Loan)
shall bear interest at the Alternate Base Rate plus the Applicable Rate.


(b)  The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.


(c)  Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to


(i)  in the case of overdue principal of any Loan, 2% plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or


(ii)  in the case of any other amount, 2% plus the rate applicable to ABR Loans
as provided in paragraph (a) of this Section.


(d)  Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that


(i)  interest accrued pursuant to paragraph (c) of this Section shall be payable
on demand,


(ii)  in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and


(iii)  in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.


(e)  All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate, Adjusted
LIBO Rate or LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.


30

--------------------------------------------------------------------------------


 
Section 2.14  Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:


(a)  the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or


(b)  the Administrative Agent is advised by the Required Lenders that such
Lenders are unable to match funds in the London interbank market and that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;


then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist,


(i)  any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and


(ii)  if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that if the circumstances giving
rise to such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted.


Section 2.15  Increased Costs. 


(a)  If any Change in Law shall:


(i)  impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or


(ii)  impose on any Lender or the Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or main-taining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receiv-able by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.


31

--------------------------------------------------------------------------------


 
(b)  If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender's or the Issuing Bank's capital or on the capital of
such Lender's or the Issuing Bank's holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company could have achieved but for such Change in Law (taking
into consideration such Lender's or the Issuing Bank's policies and the policies
of such Lender's or the Issuing Bank's holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender's or the Issuing
Bank's holding company for any such reduction suffered.


(c)  A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.


(d)  Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender's or the Issuing Bank's right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender's or the Issuing Bank's
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.


Section 2.16  Break Funding Payments. In the event of 


(a)  the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default),


(b)  the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto,


(c)  the failure to borrow, convert, continue or prepay any Eurodollar Loan on
the date specified in any notice delivered pursuant hereto (regardless of
whether such notice may be revoked under Section 2.11(b) and is revoked in
accordance therewith), or


(d)  the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19,


then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event. Without duplication, in the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include, an amount determined by such Lender to be the excess, if any, of:


(i)  the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over


32

--------------------------------------------------------------------------------


 
(ii)  the amount of interest which would accrue on such principal amount for
such period at the interest rate which such Lender would bid were it to bid, at
the commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market. A certifi-cate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 Business Days after receipt
thereof.


Section 2.17  Taxes. 


(a)  Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
 
            (i)        the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made,
 
            (ii)       the Borrower shall make such deductions and


(iii)      the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.


(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.


(c)  The Borrower shall indemnify the Administrative Agent, each Lender and the
Issuing Bank, within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, provided, that, as to
penalties, interest or expenses relating to Indemnified Taxes or Other Taxes,
the Administrative Agent or such Lender has provided reasonably prompt notice to
Borrower after any officer of the Administrative Agent or such Lender who is
actively involved in the administration or enforcement of the Loans first
becomes aware of such Indemnified Taxes or Other Taxes, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender or the Issuing Bank,
or by the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.


(d)  As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.


33

--------------------------------------------------------------------------------


 
(e)  Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.


(f)  If the Administrative Agent or a Lender determines, in its reasonable good
faith discretion, that it has received a refund of any Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.17, it shall pay
over such refund to the Borrower (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 2.17 with
respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority to the extent imposed due to any act or failure
to act on the part of the Borrower) to the Administrative Agent or such Lender
in the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.


Section 2.18  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 


(a)  The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Bank or Swingline Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.


(b)  If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.


34

--------------------------------------------------------------------------------


 
(c)  If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.


(d)  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


(e)  If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender's obligations under
such Sections until all such unsatisfied obligations are fully paid.


Section 2.19  Mitigation Obligations; Replacement of Lenders. 


(a)  If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment.
 
35

--------------------------------------------------------------------------------


 
(i)  would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and


(ii)  would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.


(b)  If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender defaults in its obligation to fund Loans hereunder, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that


(i)  the Borrower shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, the Issuing Bank),
which consent shall not unrea-sonably be withheld,


(ii)  such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and


(iii)  in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.


Section 2.20  Extension of Maturity Date. The Borrower shall have the option to
extend the Maturity Date for one year to March 27, 2012; provided that no
Default or Event of Default exists at the time of such extension (that has not
been waived). The Borrower may exercise the option granted pursuant to this
Section 2.20 by delivery to the Administrative Agent (i) written notice of its
intention to extend the Maturity Date not more than 90 days, nor less than 30
days, prior to the Maturity Date as in effect prior to exercising this option
and (ii) an extension fee of one-tenth of one percent (0.10%) of the Total
Commitments, as in effect on the effective date of such extension, to the
Administrative Agent for the ratable benefit of the Lenders.


ARTICLE III.
 
Representations and Warranties


36

--------------------------------------------------------------------------------


 
The Borrower represents and warrants to the Lenders that:


Section 3.01  Organization; Powers. Each of the Borrower and its Subsidiaries is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every juris-diction where such qualification is required. 


Section 3.02  Authorization; Enforceability. The Transactions are within the
Borrower's and the Guarantors’ corporate powers and have been duly authorized by
all necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Borrower and constitutes a legal, valid
and binding obligation of the Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


Section 3.03  Governmental Approvals; No Conflicts. The Transactions 


(a)  do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect,


(b)  will not violate any applicable law or regulation or the charter, by-laws
or other organizational documents of the Borrower or any of its Subsidiaries or
any order of any Governmental Authority,


(c)  will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and


(d)  will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries.


Section 3.04  Financial Condition; No Material Adverse Change. 


(a)  The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows as of
and for the fiscal year ended December 31, 2006, reported on by
PricewaterhouseCoopers LLP, independent registered public accountants. Such
financial state-ments present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.


(b)  Since December 31, 2006, there has been no material adverse change in the
business, assets, prospects or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole.


Section 3.05  Properties. 


37

--------------------------------------------------------------------------------


 
(a)  Each of the Borrower and its Subsidiar-ies has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except where the failure to have such good title or valid leasehold
interest could not reasonably be expected to have a Material Adverse Effect.
 
(b)  Each of the Borrower and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, except where the impairment of such ownership or
license is not reasonably expected to have a Material Adverse Effect, and the
use thereof by the Borrower and its Subsidiaries does not infringe upon the
rights of any other Person, except for any such infringements that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.


Section 3.06  No Material Litigation. Except for such litigation previously
disclosed by the Borrower in its periodic filings made with the SEC or on
Schedule 3.06, no litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or any of its Subsidiaries or
against any of its or their respective properties or revenues with respect to
this Agreement, any of the other documents or agreements executed and delivered
in connection therewith, or any of the transactions contemplated hereby, or
which could reasonably be expected to have a Material Adverse Effect. 


Section 3.07  Compliance with Laws and Agreements. Each of the Borrower and its
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing.


Section 3.08  Investment and Holding Company Status. Neither the Borrower nor
any of its Subsidiaries is 


(a)  an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940 or


(b)  a “holding company” as defined in, or subject to regula-tion under, the
Public Utility Holding Company Act of 1935.


Section 3.09  Taxes. Each of the Borrower and its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed
and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.


Section 3.10  ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount which could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount which could reasonably be expected to result in a
Material Adverse Effect.


38

--------------------------------------------------------------------------------


 
Section 3.11  Federal Regulations. Neither the making of any Loans nor the use
of the proceeds thereof will be used for any purpose which violates or is
inconsistent with the provisions of Regulation U of the Board. 


Section 3.12  Environmental Matters. Except to the extent that the facts and
circumstances giving rise to any such failure to be so true and correct, in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
have been previously disclosed by the Borrower in its periodic filings made with
the SEC or have been otherwise disclosed by the Borrower to the Lenders: 


(a)  The Properties do not contain any Materials of Environmental Concern in
amounts or concentrations which constitute a violation of, or could reasonably
give rise to liability under, Environmental Laws;


(b)  The Properties and all operations at the Properties are in compliance with
all applicable Environmental Laws, and there is no violation of any
Environmental Law with respect to the Properties;


(c)  Neither the Borrower nor any of its Subsidiaries has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties that (except for sites in pre-delineation phase)
has not been or is not currently the subject of a remedial action work plan the
applicable governmental authority, nor does the Borrower have knowledge or
reason to believe that any such notice will be received or is being threatened.


(d)  Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location which could
reasonably give rise to liability under, Environmental Laws, nor have any
Materials of Environmental Concern been generated, treated, stored or disposed
of at, on or under any of the Properties in violation of, or in a manner that
could give rise to liability under, any applicable Environmental Laws.


(e)  Except for such actions previously disclosed by the Borrower in its
periodic filings made with the SEC, no judicial proceeding or governmental or
administrative action is pending, or, to the knowledge of the Borrower,
threatened, under any Environmental Law to which the Borrower or any of its
Subsidiaries is or, to the knowledge of the Borrower, will be named as a party
with respect to the Properties, nor are there any consent decrees or other
decrees, consent orders, administrative orders or other orders, or other
administrative of judicial requirements outstanding under any Environmental Law
with respect to the Properties.


(f)  There has been no release or threat of release of Materials of
Environmental Concern at or from the Properties, or arising from or related to
the operations of the Borrower and its Subsidiaries in connection with the
Properties in violation of or in amounts or in a manner that could give rise to
liability under Environmental Laws.


Section 3.13  Insurance. The Borrower and each Subsidiary maintains with
insurance companies rated at least A- by A.M. Best & Co., with premiums at all
times currently paid, insurance upon fixed assets, including general and excess
liability insurance, fire and all other risks insured against by extended
coverage, employee fidelity bond coverage, business interruption insurance, and
all insurance required by law, all in form and amounts required by law and
customary to the respective natures of their businesses and properties, except
in cases where failure to maintain such insurance will not have or potentially
have a Material Adverse Effect. 


39

--------------------------------------------------------------------------------


 
Section 3.14  Condition of Properties. Each of the following representations and
warranties is true and correct except to the extent disclosed on Schedule 3.06
or that the facts and circumstances giving rise to any such failure to be so
true and correct, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: 


(a)  All of the improvements located on the Properties and the use of said
improvements comply and shall continue to comply in all respects with all
applicable zoning resolutions, building codes, subdivision and other similar
applicable laws, rules and regulations and are covered by existing valid
certificates of occupancy and all other certificates and permits required by
applicable laws, rules, regulations and ordinances or in connection with the
use, occupancy and operation thereof.


(b)  No material portion of any of the Properties, nor any improvements located
on said Properties that are material to the operation, use or value thereof,
have been damaged in any respect as a result of any fire, explosion, accident,
flood or other casualty.


(c)  No condemnation or eminent domain proceeding has been commenced or to the
knowledge of the Borrower is about to be commenced against any portion of any of
the Properties, or any improvements located thereon that are material to the
operation, use or value of said Properties.


(d)  No notices of violation of any federal, state or local law or ordinance or
order or requirement have been issued with respect to any Properties.


Section 3.15  REIT Status. The Borrower is a real estate investment trust under
Sections 856 through 860 of the Code. 


Section 3.16  Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. None of the reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.


ARTICLE IV.
 
Conditions


Section 4.01  Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):


40

--------------------------------------------------------------------------------


 
(a)  The Administrative Agent (or its counsel) shall have received from each
party hereto either: (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.


(b)  The Administrative Agent shall have received from each Guarantor either:
(i) a counterpart of the Guaranty signed on behalf of such Guarantor or (ii)
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page of the Guaranty) that such
Guarantor has signed a counterpart of the Guaranty.


(c)  The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of DLA Piper Rudnick Gray Cary US LLP, counsel for the Borrower,
substantially in the form of Exhibit B. The Borrower hereby requests such
counsel to deliver such opinion.


(d)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
the Guarantors, the authorization of the Transactions and any other legal
matters relating to the Borrower, the Guarantors, this Agreement or the
Transactions, all in form and substance satisfactory to the Administrative Agent
and its counsel.


(e)  The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.


(f)  The Administrative Agent shall have received all reimbursable fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.


(g)  The Administrative Agent shall be satisfied that all governmental and third
party approvals necessary or, in the discretion of the Administrative Agent,
advisable in connection with the Transactions contemplated hereby have been
obtained and remain in full force and effect.


(h)  The Borrower shall have furnished to the Lenders to the extent the same are
not available on the Borrower’s website:


(i)  its audited consolidated balance sheets and statements of income,
stockholders equity and cash flows as of and for the two (2) most recent fiscal
years ended prior to the Effective Date, and


(ii)  its unaudited interim consolidated financial statement as of and for each
fiscal quarter subsequent to the date of the latest financial statement
delivered pursuant to clause (i) above, all certified by its chief financial
officer.


Such financial statements shall present fairly, in all material respects, the
consolidated financial position and results of operations and cash flows of the
Borrower and its subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
Administrative Agent and Lenders acknowledge and agree that the reports on Forms
10K and 10Q as filed with the SEC satisfy the requirements of clause (i) and
(ii) above.


41

--------------------------------------------------------------------------------


 
(i)  All commitments to extend credit under the Prior Credit Agreement, shall
have been terminated, and, after giving effect to the extension of credit
requested to be made on the Effective Date, all principal, interest, fees and
other amounts due and/or payable in accordance therewith shall have been paid in
full.


The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 3:00 p.m., New York City time, on March 27, 2007 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).


Section 4.02  Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:


(a)  The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct, in all material respects, on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they shall be true and correct as of such earlier date).


(b)  At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.


ARTICLE V.
 
Affirmative Covenants


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:


Section 5.01  Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:


(a)  as soon as available, but in any event, on or before the tenth day
following the date on which the following are required to be filed with the SEC,
its audited consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied. The report on Form 10K filed
with the SEC shall satisfy the requirement of this clause (a) and shall be
deemed delivered to the Administrative Agent and the Lenders so long as the same
is posted on the Borrower's Web site;


42

--------------------------------------------------------------------------------


 
(b)  as soon as available, but in any event, on or before the tenth day
following the date on which the following are required to be filed with the SEC,
its consolidated balance sheet and related statements of operations,
stockholders' equity and cash flows as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Finan-cial Officers as presenting fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consis-tently applied, subject to normal year-end audit adjustments and the
absence of footnotes. The report on Form 10-Q filed with the SEC shall satisfy
the requirement of this clause (a) and shall be deemed delivered to the
Administrative Agent and the Lenders so long as the same is posted on the
Borrower's website;


(c)  concurrently with any delivery of financial statements under clause (a) or
(b) above (or, if such physical delivery is not required, within the time
provided therein), a certificate of a Financial Officer of the Borrower


(i)  certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto,


(ii)  setting forth reasonably detailed calculations demonstrating compliance
with Section 6.01 and


(iii)  stating whether any material change in the application of GAAP has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;


(d)  promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other required filings filed by the
Borrower or any Subsidiary with the SEC or any Govern-mental Authority
succeeding to any or all of the functions of the SEC, or with any national
securities exchange, or distributed by the Borrower to its share-holders
generally, as the case may be, provided that in lieu of delivery of such
information, the Borrower may send a notice to the Administrative Agent and the
Lenders referencing that the Borrower's website contains copies of such
materials;


(e)  promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidi-ary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request, so long as disclosure
of such information could not result in a violation of, or expose the Borrower
or its Subsidiaries to any material liability under, any applicable law,
ordinance or regulation or any agreements with unaffiliated third parties that
are binding on the Borrower, or any of its Subsidiaries or on any Property of
any of them, provided that in lieu of delivery of such information, the Borrower
may send a notice to the Administrative Agent and the Lenders referencing that
the Borrower's website contains such information.


43

--------------------------------------------------------------------------------


 
Section 5.02  Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:


(a)  the occurrence of any Default;


(b)  the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that in either case, if not cured or if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;


(c)  the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and


(d)  any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect so long as disclosure of such information
could not result in a violation of, or expose the Borrower or its Subsidiaries
to any material liability under, any applicable law, ordinance or regulation or
any agreements with unaffiliated third parties that are binding on the Borrower,
or any of its Subsidiaries or on any Property of any of them.


Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.


Section 5.03  Existence; Conduct of Business; REIT Status. The Borrower will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business, except where the failure to so preserve, renew
or keep in force and effect could not reasonably be expected to have a Material
Adverse Effect. The Borrower shall do all things necessary to preserve, renew
and keep in full force and effect its status as a real estate investment trust
under Sections 856 through 860 of the Code. 


Section 5.04  Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obliga-tions, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where 


(a)  the validity or amount thereof is being contested in good faith by
appropri-ate proceedings,


(b)  the Borrower or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and


(c)  the failure to make payment pending such contest could not reasonably be
expected to result in a Material Adverse Effect.


44

--------------------------------------------------------------------------------


 
Section 5.05  Maintenance of Properties; Insurance. The Borrower will, and will
cause each of its Subsidiaries to:


(a)  use commercially reasonable efforts to cause its tenants to keep and
maintain all property material to the conduct of their business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to so maintain and repair could not reasonably be expected to have a Material
Adverse Effect; and


(b)  maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.


Section 5.06  Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice during normal
business hours, to visit and inspect its properties, to examine and make
extracts from its books and records, and to discuss its affairs, finances and
condition with its officers and independent accountants, all at such reasonable
times and as often as reasonably requested.


Section 5.07  Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.


Section 5.08  Environmental Laws. 


(a)  Comply with, and use commercially reasonable efforts to ensure compliance
by all tenants and subtenants, if any, with, all applicable Environmental Laws
and obtain and comply with and maintain, and use commercially reasonable efforts
to ensure that all tenants and subtenants obtain and comply with and maintain,
any and all licenses, approvals, notifications, registrations or permits
required by applicable Environmental Laws, except to the extent that failure to
do so could not be reasonably expected to have a Material Adverse Effect.


(b)  Conduct and complete, or use commercially reasonable efforts to ensure that
its tenants conduct and complete (provided that if such tenants fail to do so,
the Borrower shall conduct and complete) all investigations, studies, sampling
and testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws, except to the extent that:


(i)  the same are being contested in good faith by appropriate proceedings and
the pendency of such proceedings could not be reasonably expected to have a
Material Adverse Effect or


(ii)  the Borrower has determined in good faith that contesting the same or
complying with such requirement is not in the best interests of the Borrower and
its Subsidiaries and the failure to contest or comply with the same could not be
reasonably expected to have a Material Adverse Effect.


45

--------------------------------------------------------------------------------


 
(c)  Defend, indemnify and hold harmless the Administrative Agent, the Issuing
Bank and each Lender, and their respective employees, agents, officers and
directors, from and against any claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses (whether arising pre-judgment or
post-judgment) of whatever kind or nature known or unknown, contingent or
otherwise, arising out of, or in any way relating to the violation of,
noncompliance with or liability under any Environmental Laws applicable to the
operations of the Borrower, its Subsidiaries or the Properties, or any orders,
requirements or demands of Governmental Authorities related thereto, including
attorney's and consultant's fees, investigation and laboratory fees, response
costs, court costs and litigation expenses, except to the extent that any of the
foregoing arise out of the fraud, gross negligence or willful misconduct of any
party indemnified hereunder. Notwithstanding anything to the contrary in this
Agreement, this indemnity shall continue in full force and effect regardless of
the termination of this Agreement.


Section 5.09  Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to refinance existing indebtedness owing to Original Lenders
pursuant to the Prior Credit Agreement and for general corporate purposes of the
Borrower and its Subsidiaries in the ordinary course of business, provided that
the proceeds from any Swingline Loan may not be used to repay an outstanding
Swingline Loan. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. Letters of Credit
will be issued only to secure the performance of obligations of the Borrower,
including, without limitation, obligations with respect to the Borrower’s thirty
party leases, self-insurance for workers’ compensation, general liability and
vehicle liability. 


ARTICLE VI.
 
Negative Covenants


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders:


Section 6.01  Financial Covenants. The Borrower shall not:


(a)  Total Liabilities to Total Asset Value. Permit, at the last day of any
fiscal quarter, the ratio of (i) Total Liabilities to (ii) Total Asset Value to
be greater than 0.50:1.00.


(b)  Total Secured Indebtedness to Total Asset Value. Permit, at the last day of
any fiscal quarter, the ratio of (i) Total Secured Indebtedness to (ii) Total
Asset Value to be greater than 0.20:1.00.


(c)  Fixed Charge Coverage Ratio. Permit, at the last day of any fiscal quarter,
the Fixed Charge Coverage Ratio to be less than 2.00:1.00.


(d)  Tangible Net Worth. Permit Tangible Net Worth to be less than $180,120,000
plus 80% of the net equity proceeds received, if any, by the Borrower from any
equity offering, occurring after the Closing Date.


46

--------------------------------------------------------------------------------


 
(e)  Total Unsecured Indebtedness to Unencumbered Asset Value. Permit, as of the
last day of any fiscal quarter, the ratio of (i) Total Unsecured Indebtedness to
(ii) Unencumbered Asset Value to be greater than 0.55:1.00.


(f)  Unsecured Debt Service Coverage Ratio. Permit, at the last day of any
fiscal quarter, the Unsecured Debt Service Coverage Ratio to be less than
2.00:1.00.


(g)      Unencumbered Asset Value. Permit, as of the last day of any fiscal
quarter, the Unencumbered Asset Value to be less than $200,000,000.


(h)      Unencumbered Asset Value for a Single Asset. Permit any single asset to
comprise more that fifteen percent (15%) of the total Unencumbered Asset Value.


For purposes of calculating compliance with this Section 6.01, all of the
foregoing tests shall be measured on a consolidated basis for the Borrower and
its Subsidiaries.


Section 6.02  Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness except:


(a)  Indebtedness created hereunder;


(b)  Indebtedness existing on the date hereof and set forth in Schedule 6.02 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof;


(c)  Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to the
Borrower or any other Subsidiary;


(d)  Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; and


(e)  Indebtedness which, after giving effect thereto, may be incurred or may
remain outstanding without giving rise to an Event of Default under Section
6.01.


Section 6.03  Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:


(a)  Permitted Encumbrances;


(b)  any Lien on any property or asset of the Borrower or any Subsidiary
existing on the date hereof and set forth in Schedule 6.03; provided that


(i)  such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary and


(ii)  such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof; and


47

--------------------------------------------------------------------------------


 
(c)  any Lien existing on any property or asset prior to the acquisition thereof
by the Borrower or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that


(i)        such Lien is not created in contemplation of or in connection with
such acquisi-tion or such Person becoming a Subsidiary , as the case may be,


(ii)       such Lien shall not apply to any other property or assets of the
Borrower or any Subsidiary, and


(iii)      such Lien shall secure only those obligations which it secures on the
date of such acquisition or the date such Person becomes a Subsidiary, as the
case may be and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof.


(d)  Liens created by any tenant to secure its obligations to a third party.


Section 6.04  Limitation on Certain Fundamental Changes. The Borrower will not,
and will not permit any Subsidiary to:


(a)  enter into any merger, consolidation or amalgamation,


(b)  liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or


(c)  convey, sell, lease, assign, transfer or otherwise dispose of, all or a
substantial portion of its property, business or assets,


(each such transaction referred to in the preceding clauses (a), (b) and (c), a
“Capital Transaction”), unless


(i)  such Capital Transaction as described in clauses (b) and (c) does not
involve all or a substantial portion of the property, business or assets owned
or leased by the Borrower and its Subsidiaries determined on a consolidated
basis with respect to the Borrower and its Subsidiaries taken as a whole,


(ii)  there is no Default or Event of Default, before and after giving effect to
such Capital Transaction, and


(iii)  without limiting the foregoing, the Borrower is in compliance with all
covenants under Section 6.01 after giving effect to such Capital Transaction,
and would have been in compliance therewith for the most recent fiscal quarter
if such Capital Transaction had been given effect during such fiscal quarter.
 
Notwithstanding the foregoing, (a) any Subsidiary may merge with and into the
Borrower or any other Subsidiary, and (b) any other Person may merge with and
into the Borrower or a Subsidiary so long as (i) the Borrower shall notify the
Administrative Agent not less than thirty (30) days prior to such event, (ii) no
Default or Event of Default (including, without limitation, an Event of Default
under Section 6.01 hereof) shall have occurred and is then outstanding or would
occur as result of such merger, and (iii) the surviving entity shall, if not the
Borrower or a Subsidiary prior to such merger, execute such documents and
agreements as may be reasonably required by the Administrative Agent.


48

--------------------------------------------------------------------------------


 
Section 6.05  Limitation on Restricted Payments. Unless otherwise required (as
estimated) in order to maintain the Borrower's status as a real estate
investment trust, the Borrower shall not declare or pay any dividend (other than
dividends payable solely in the same class of Capital Stock) or other
distribution (whether in cash, securities or other property) on, or make any
payment on account of, or set apart assets for a sinking or other analogous fund
for, the purchase, redemption, defeasance, cancellation, termination, retirement
or other acquisition of, any shares of any class of Capital Stock of the
Borrower or any warrants or options to purchase any such Capital Stock, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash or property or in obligations of
the Borrower or any Subsidiary (collectively, “Restricted Payments”); provided
that notwithstanding the foregoing, 


(i)  during any fiscal year of the Borrower, the Borrower may make Restricted
Payments in an aggregate amount not to exceed the greater of (a) 105% of FFO for
such period and (b) the amount of estimated dividends required to be paid by the
Borrower in order to maintain its status as a real estate investment trust under
the Code, and


(ii)  dividends and distributions may be paid by any Subsidiary to the Borrower
or to any Guarantor.


Solely for the purpose of this Section 6.05, all references to shares in the
definition of “Capital Stock” shall be to common shares only.


Section 6.06  Limitation on Investments, Loans and Advances. Except as otherwise
expressly permitted in this Agreement, the Borrower will not, and will not
permit any Subsidiary to make any advance, loan, extension of credit or capital
contribution to any Person, or purchase any stock, bonds, notes, debentures or
other securities of or any assets constituting a business unit of, or otherwise
make any investment in, any Person, or acquire or otherwise make any investment
in any real property other than Permitted Investments, provided that the
aggregate amount of all Permitted Investments described in clauses (b) through
(f) of the definition thereof of the Borrower and its Subsidiaries shall not
exceed twenty percent (20%) of the Total Asset Value.


Section 6.07  Limitation on Transactions with Affiliates. The Borrower will not,
and will not permit any Subsidiary to enter into any transaction, including any
purchase, sale, lease or exchange of property or the rendering of any service,
with any Affiliate unless 


(a)  no Default or Event of Default would occur as a result thereof and


(b)  either (x) such transaction is (i) in the ordinary course of the business
of any Loan Party that is a party thereto and (ii) upon fair and reasonable
terms no less favorable to any Loan Party that is a party thereto or is affected
thereby than would be obtained in a comparable arm's length transaction with a
Person that is not an Affiliate, or (y) such transaction is a lease from a
Subsidiary holding title to Property to Getty Properties Corp. or (z) such
transaction is between Borrower and any Guarantor or Guarantors.


Section 6.08  Limitation on Changes in Fiscal Year. Permit the fiscal year of
the Borrower to end on a day other than December 31, unless otherwise required
by any applicable law, rule or regulation. 


49

--------------------------------------------------------------------------------


 
Section 6.09  Limitation on Lines of Business; Creation of Subsidiaries;
Negative Pledges. The Borrower will not, and will not permit any Subsidiary to:


(a)  Except for Permitted Investments, engage in activities other than real
estate business and real estate related business activities, and in activities
permitted for real estate investment trusts under the Code, either directly or
through taxable REIT subsidiaries.


(b)  Create or acquire any wholly owned Subsidiary after the Effective Date
unless, no later than the date of the first required delivery of financial
statements pursuant to Section 6.01(a) or 6.01(b) occurring after such creation
or acquisition, each such wholly owned Subsidiary which has an interest in any
Qualified Real Estate Assets or owns any assets having an aggregate value in
excess of $1,000,000, becomes a party to the Subsidiary Guarantee; provided,
however, that an entity that would otherwise be required to become a party to
the Subsidiary Guarantee in accordance with the foregoing shall not be required
to do so until ninety (90) days shall have elapsed from the time that such
entity first acquires any assets, and provided further that no such Subsidiary
shall be required to become a party to the Subsidiary Guaranty if such
Subsidiary would be prohibited from guaranteeing the debt of Borrower by the
terms of any agreement to which such Subsidiary is a party.


Section 6.10  Swap Agreements. The Borrower will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except 


(a)  Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual or anticipated exposure (other than those
in respect of Equity Interests of the Borrower or any of its Subsidiaries), and


(b)  Swap Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary.


Section 6.11  Secured Recourse Indebtedness. Neither the Borrower nor any
Subsidiary shall incur any Secured Recourse Indebtedness which exceeds five
percent (5%) of Total Asset Value.
 
ARTICLE VII.
 
Events of Default


If any of the following events (“Events of Default”) shall occur:


(a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepay-ment thereof or otherwise, and such failure shall continue unremedied
for a period of five Business Days;


(b)  the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;


50

--------------------------------------------------------------------------------


 
(c)  any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder or any other Loan Document,
or in any report, certificate, financial statement or other document furnished
pursuant to or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder or any other Loan Document, shall prove
to have been incorrect when made or deemed made;


(d)  the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.01, 5.02, 5.03 or 5.09 or in Article VI;


(e)  the Borrower shall fail to observe or perform any covenant, condition or
agree-ment contained in this Agreement (other than those specified in clause
(a), (b) or (d) of this Article) or any other Loan Document, and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);


(f)  the Borrower or any Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable and any
applicable notice and cure period with respect thereto shall have expired;


(g)  any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, following the
expiration of any applicable cure period (after the receipt of any requisite
notice) with respect thereto, and or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (g) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;


(h)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking


(i)  liquidation, reorganization or other relief in respect of the Borrower or
any Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or


(ii)  the appointment of a receiver, trustee, custodian, seques-trator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets,


and, in any such case, such proceeding or petition shall continue undismissed
for 90 days or an order or decree approving or ordering any of the foregoing
shall be entered;


(i)  the Borrower or any Subsidiary shall


(i)  voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,


51

--------------------------------------------------------------------------------


 
(ii)  consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article,


(iii)  apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar offi-cial for the Borrower or
any Subsidiary or for a substan-tial part of its assets,


(iv)  file an answer admit-ting the material allegations of a petition filed
against it in any such proceeding, or


(v)  make a general assignment for the benefit of creditors;


(j)  the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;


(k)  one or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 shall be rendered against the Borrower, any Subsidiary or
any combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of the Borrower or any Subsidiary to enforce any such judgment;


(l)  an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to have a Material Adverse Effect; or


(m)  the Subsidiary Guarantee at any time shall cease, for any reason, to be in
full force and effect or any Loan Party or any Affiliate of any Loan Party shall
so assert; or


(n)  the Borrower shall cease, for any reason, to maintain its status as a real
estate investment trust under Sections 856 through 860 of the Code; or


(o)  at any time the Borrower or any of its Subsidiaries shall be required to
take any actions in respect of environmental remediation and/or environmental
compliance, the aggregate expenses, fines, penalties or other charges with
respect to which, in the judgment of the Required Lenders, could reasonably be
expected to exceed $2,500,000, in any fiscal year of the Borrower, or
$5,000,000, in the aggregate, during the term of this Agreement; provided that
for purposes of determining compliance with this subsection (o) such amounts
shall not include the expenses, fines, penalties and other charges that the
Borrower estimates will be due in connection with those environmental
remediation and/or environmental compliance procedures and actions in existence
as of the Closing Date and described on Schedule 7.01 attached hereto and
provided further that, any such remediation or compliance shall not be taken
into consideration for the purposes of determining whether an Event of Default
has occurred pursuant to this paragraph (o) if:


(i)  such remediation or compliance is being contested by the Borrower or the
applicable Subsidiary in good faith by appropriate proceedings or


(ii)  such remediation or compliance is satisfactorily completed within 90 days
from the date on which the Borrower or the applicable Subsidiary receives notice
that such remediation or compliance is required, unless such remediation or
compliance cannot reasonably be completed within such 90 day period in which
case such time period shall be extended for a period of time reasonably
necessary to perform such compliance or remediation using diligent efforts (but
not to exceed 180 days, if the continuance of such remediation or compliance
beyond such 180 day period, in the reasonable judgment of the Required Lenders,
could reasonably be expected to have a Material Adverse Effect); or
 
52

--------------------------------------------------------------------------------


 
(p)  a Change in Control shall occur;


then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then out-standing to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without present-ment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.


ARTICLE VIII.
 
The Administrative Agent


Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.


The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affili-ates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.


The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable to the Lenders for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own fraud,
gross negligence or willful misconduct. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.


53

--------------------------------------------------------------------------------


 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability to any Lender for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
reasonably believed by it to be made by the proper Person, and shall not incur
any liability to any Lender for relying thereon. The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable to any
Lender for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.


The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to such Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.


Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower, and shall resign, upon
the Borrower’s request, in the event that the Administrative Agent, as Lender,
shall assign so much of its Loans and Commitment that another Lender’s Loans and
Commitment exceeds that of the Administrative Agent. Upon any such resignation,
the Required Lenders shall have the right, subject to the approval of the
Borrower, (so long as no Default or Event of Default has occurred and is then
continuing) to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a Lender, provided
that if no Lender is willing or able to act as Administrative Agent, then the
Administrative Agent shall appoint a Qualified Institution actively engaged in
the syndications market as an administrative agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent's resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.


54

--------------------------------------------------------------------------------


 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and informa-tion as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.


ARTICLE IX.
 
Miscellaneous


Section 9.01  Notices. (a) Notices shall be sent as follows:


(i)  if to the Borrower, to Getty Realty Corp., 125 Jericho Turnpike, Jericho,
New York 11753, Attention of Chief Financial Officer (Telecopy No. (516)
478-5403 with copies to: (x) Getty Realty Corp., 125 Jericho Turnpike, Jericho,
New York 11753, Attention Chief Legal Officer (Telecopy No. (516) 478-5490 and
(y) DLA Piper Rudnick Gray Cary US LLP, 203 N. LaSalle Street, Suite 1900,
Chicago, Illinois 60601, Attention: James M. Phipps, Esq. (Telecopy No. (312)
251-5735); provided that the failure to deliver a copy under (y) above shall not
affect the effectiveness of the delivery of such notice or other communication
to the Borrower;


(ii)  if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Credit
Services Unit, 1 Bank One Plaza, Suite IL1-0874, Chicago, Illinois 60670,
Attention of Credit Assistant (Telecopy No. (312) 325-3122), with a copy to (x)
JPMorgan Chase Bank, N.A., 395 North Service Road, Melville, New York 11747,
Attention of Stephen M. Zajac (Telecopy No. (631) 755-5184) and (y) Farrell
Fritz, P.C., One EAB Plaza, Uniondale, New York 11556, Attention of Robert C.
Creighton, Esq. (Telecopy No. (516) 227-0777); provided that the failure to
deliver a copy under (y) above shall not affect the effectiveness of the
delivery of such notice or other communication to the Administrative Agent;


(iii)  if to the Issuing Bank, to it at 395 North Service Road, Melville, New
York 11747, Attention of Stephen M. Zajac (Telecopy No. (631) 755-5184), or by
email to Stephen.Zajac@chase.com;


(iv)  if to the Swingline Lender, to it at 395 North Service Road, Melville, New
York 11747, Attention of Stephen M. Zajac (Telecopy No. (631) 755-5184, or by
e-mail to Stephen.Zajac@chase.com; and


(v)  if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.


(b)  Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.


55

--------------------------------------------------------------------------------


 
(c)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.


Section 9.02  Waivers; Amendments. 


(a)  No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agree-ment or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effec-tive only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.


(b)  Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall


(i)  increase the Commitment of any Lender without the written consent of such
Lender,
(ii)  reduce the principal amount of any Loan or LC Disbursement or reduce the
rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby,


(iii)  postpone the scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment (other than an extension of the
Maturity Date pursuant to Section 2.20), without the written consent of each
Lender affected thereby,


(iv)  change Section 2.18(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, or


(v)  release any Guarantor from its Guaranty, or limit any Guarantor’s liability
with respect to its Guaranty, except that the Administrative Agent may release
from its Guaranty any Guarantor which (w) sells all or substantially all of its
assets in accordance with Section 6.04 hereof, (x) encumbers any of its assets
as permitted under Section 6.03 hereof, (y) does not own any of the Qualified
Real Estate Assets or (z) is a Non-Material Guarantor;


56

--------------------------------------------------------------------------------


 
(vi)  change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;


provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be.


Section 9.03  Expenses; Indemnity; Damage Waiver. 


(a)  The Borrower shall pay


(i)  all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provi-sions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated),


(ii)  all reasonable out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for the Administrative Agent, the Issuing Bank or
any Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, provided, however,
that the attorney's fees and disbursements for which the Borrower is obligated
under this subsection (a)(ii) shall be limited to the reasonable non-duplicative
fees and disbursements of (A) counsel for the Administrative Agent and (B)
counsel for all of the Lenders as a group; and provided, further, that all other
costs and expenses for which the Borrower is obligated under this subsection
(a)(ii) shall be limited to the reasonable non-duplicative costs and expenses of
the Administrative Agent. For purposes of this Section 9.03(a)(ii), (1) counsel
for the Administrative Agent shall mean a single outside law firm representing
Administrative Agent and (2) counsel for all of the Lenders as a group shall
mean a single outside law firm representing such Lenders as a group (which law
firm may or may not be the same law firm representing the Administrative Agent).


(b)  The Borrower shall indemnify the Administrative Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of


(i)  the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby,


57

--------------------------------------------------------------------------------


 
(ii)  any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit),


(iii)  any actual or alleged presence or release of Materials of Environmental
Concern on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or


(iv)  any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto;


provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are deter-mined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the fraud, gross negligence or willful misconduct
of any Indemnitee. In addition, the indemnification set forth in this Section
9.03(b) in favor of any Related Party shall be solely in their respective
capacities as a director, officer, agent or employee, as the case may be.


(c)  To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender's Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Bank or the Swingline
Lender in its capacity as such.


(d)  To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.


(e)  All amounts due under this Section shall be payable promptly after written
demand therefor.


Section 9.04  Successors and Assigns. 


(a)  The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that


(i)  the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and


58

--------------------------------------------------------------------------------


 
(ii)  no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)      (i)        Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld) of:


           (A)      the Borrower, provided that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;


           (B)      the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; and


           (C)      the Issuing Bank.


(ii)  Assignments shall be subject to the following additional conditions:


           (A)      except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 and after giving
effect to such transfer, the amount of the assigning Lender's Commitment or
Loans would not be less than $5,000,000, unless each of the Borrower and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower shall be required if an Event of Default has occurred and is
continuing;


           (B)      each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender's rights and obligations under
this Agreement;


           (C)      the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and


           (D)      the assignee, if it shall not be a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire.


59

--------------------------------------------------------------------------------


 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.


(iii)  Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga-tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender's rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


(iv)  The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive as to the name and Commitment of each Lender, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(v)  Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
 

60

--------------------------------------------------------------------------------




(c)    (i)       Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more Qualified Institutions (a “Participant”) in all or
a portion of such Lender's rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender's obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Bank and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender's
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.
 
(i)  A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower's prior
written consent. In any event, a Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.17 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(e) as though it were a Lender.


(d)  Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.


Section 9.05  Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instru-ments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstand-ing and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the Transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.


61

--------------------------------------------------------------------------------


Section 9.06  Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.


Section 9.07  Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.


Section 9.08  Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower against
any of and all the obligations of the Borrower now or hereafter existing under
this Agreement held by such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have.


Section 9.09  Governing Law; Jurisdiction; Consent to Service of Process. 


(a)  This Agreement shall be construed in accordance with and governed by the
law of the State of New York.


(b)  The Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a non-appealable final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement against the Borrower or its proper-ties in the courts of any
jurisdiction.


(c)  The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
here-after have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement in any court referred to in the first
sentence of paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.


62

--------------------------------------------------------------------------------


 
(d)  Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.


Section 9.10  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREE-MENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


Section 9.11  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


Section 9.12  Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed 


(a)  to its and its Affiliates' directors, officers, employees and agents,
including accountants, legal counsel and other advisors actively involved in the
administration or enforcement of the Loans or in any current or prospective
relationship with the Company and its Subsidiaries or in connection with an
internal purposes related to credit review, portfolio analysis or otherwise (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential),


(b)  to the extent requested by any regulatory authority,


(c)  to the extent required by applicable laws or regulations or by any subpoena
or similar legal process; provided, however, that in the event Administrative
Agent or any Lender receives a subpoena or other legal process to disclose
confidential information to any party, Administrative Agent or such Lender
shall, if legally permitted, endeavor to notify Borrower thereof as soon as
possible after receipt of such request, summons or subpoena, provided, however,
that in the event that the Administrative Agent or any Lender receives a
subpoena or other legal process to disclose confidential information to any
party, the Administrative Agent or such Lender shall, if legally permitted,
endeavor to notify the Borrower thereof as soon as possible after receipt of
such request, summons or subpoena so that the Borrower may seek protective order
or other appropriate remedy, provided that no such notification shall be
required in respect of any disclosure to regulatory authorities having
jurisdiction over the Administrative Agent or such Lender,


63

--------------------------------------------------------------------------------


 
(d)  to any other party to this Agreement,


(e)  in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder,


(f)  subject to an agreement or electronic acknowledgment (i.e., Intralinks)
containing provisions substantially the same as those of this Section and
provided that Borrower's written consent is obtained before disclosure to any
prospective assignee, Participant or counterparty which is not a Qualified
Institution, to:


(i)  any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or


(ii)  any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations,


 (g)      with the consent of the Borrower, or


 (h)     to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower.


For the purposes of this Section, “Information” means all information received
from the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Borrower. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.


Section 9.13  USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.


Section 9.14  Syndication Agent. Charter One Bank, N.A., in its capacity as
Syndication Agent shall have no responsibilities or obligations hereunder,
provided that the provisions of this Section 9.14 shall not affect or limit its
responsibilities, rights or obligations as a Lender hereunder.






64

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 

  GETTY REALTY CORP.               By: /s/ Andrew M. Smith     Name: Andrew M.
Smith     Title: President


 
 
65

--------------------------------------------------------------------------------





  JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,          
    By: /s/ Stephen M. Zajac     Name: Stephen M. Zajac     Title: Senior Vice
President


 
 
66

--------------------------------------------------------------------------------





BANK OF AMERICA, N.A               By: /s/ Mark Lariviere     Name: Mark
Lariviere     Title: Senior Vice President

 


 
67

--------------------------------------------------------------------------------





CHARTER ONE BANK, N.A., individually and as Syndication Agent               By:
/s/ Michele Jaywn     Name: Michele Jaywn     Title: Vice President


 
 
 
68

--------------------------------------------------------------------------------





ISRAEL DISCOUNT BANK OF NEW YORK               By: /s/ Scott Fishbein     Name:
Scott Fishbein     Title: First Vice President               By: /s/ Michael
Paul     Name: Michael Paul     Title: Assistant Vice President


 
 
 
69

--------------------------------------------------------------------------------





NORTH FORK BANK               By: /s/ Philip Davi     Name: Philip Davi    
Title: Senior Vice President

 
 
 
 
70

--------------------------------------------------------------------------------





HSBC BANK USA, NATIONAL ASSOCIATION               By: /s/ Andrew D. Ackerman    
Name: Andrew D. Ackerman     Title: First Vice President

 

 
 
71

--------------------------------------------------------------------------------


 

WACHOVIA BANK, N.A.               By: /s/ Shawn McGovern     Name: Shawn McGowen
    Title: Vice President

 
 
 
 
72

--------------------------------------------------------------------------------




SOVEREIGN BANK               By: /s/ William Conlan     Name: William Conlan    
Title: Vice President

 
 
 
 
73

--------------------------------------------------------------------------------


 
 
EXHIBIT A
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.         Assignor:                          ______________________________


2.         Assignee:                          ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]2]


3.         Borrower(s):                     ______________________________


4.         Administrative Agent:      ______________________, as the
administrative agent under the Credit Agreement


5.         Credit Agreement:           The $175,000,000 Credit Agreement dated
as of March __, 2007 among Getty Realty Corp., the Lenders parties thereto,
JPMorgan Chase Bank, N.A., as Administrative Agent,
and the other agents parties thereto.


 

--------------------------------------------------------------------------------

 2 Select as applicable.
 
A-1

--------------------------------------------------------------------------------




6.         Assigned Interest:
 
Facility Assigned
Aggregate Amount of
Commitment/Loans for
all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned of
Commitment/Loans
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:
 

ASSIGNOR       [NAME OF ASSIGNOR]           By: _____________________________  
Title:             ASSIGNEE       [NAME OF ASSIGNEE]           By:
_____________________________   Title:   

 
 
 


A-2

--------------------------------------------------------------------------------




[Consented to and] Accepted:


[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent




By: _________________________________
Title:




[Consented to:]


[NAME OF RELEVANT PARTY]




By: ________________________________
Title:
 
 
 
 
A-3

--------------------------------------------------------------------------------



 
ANNEX 1


[__________________]


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other document or agreement executed in connection
therewith (with the Credit Agreement, collectively, the “Loan Documents”), (ii)
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


A-4

--------------------------------------------------------------------------------


 
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York [confirm
that choice of law provision parallels the Credit Agreement].



 
A-5

--------------------------------------------------------------------------------


 
 
EXHIBIT B



 
OPINION OF COUNSEL FOR THE BORROWER


 
 
[Effective Date]






To the Lenders and the Administrative
Agent Referred to Below
c/o JPMorgan Chase Bank, N.A., as
Administrative Agent
270 Park Avenue
New York, New York 10017


Dear Sirs:


We have acted as counsel for Getty Realty Corp., a Maryland corporation (the
“Borrower”), in connection with the Credit Agreement dated as of March 27, 2007
(the “Credit Agreement”), among the Borrower, the banks and other financial
institutions identified therein as Lenders, and JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents party thereto. Terms defined in the
Credit Agreement are used herein with the same meanings.


We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.


Upon the basis of the foregoing, we are of the opinion that:


1. The Borrower (a) is a corporation duly organized, validly existing and in
good standing under the laws of Maryland, (b) has all requisite power and
authority to carry on its business as now conducted and (c) except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.


2. The Transactions are within the Borrower's corporate powers and have been
duly authorized by all necessary corporate and, if required, stockholder action.
The Credit Agreement has been duly executed and delivered by the Borrower and
constitutes a legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors' rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.


3. The Transactions (a) do not require any consent or approval of, registration
or filing with, or any other action by, any Governmental Authority, except such
as have been obtained or made and are in full force and effect, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Borrower or any of
its Subsidiaries or its assets, or give rise to a right thereunder to require
any payment to be made by the Borrower or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries.


B-1

--------------------------------------------------------------------------------


 
4. There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to our knowledge, threatened against
or affecting the Borrower or any of its Subsidiaries (a) as to which there is a
reasonable possi-bility of an adverse determination and that, if adversely
deter-mined, could reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect (other than the Disclosed Matters) or (b) that
involve the Credit Agreement or the Transactions.


5. Neither the Borrower nor any of its Subsidiaries is (a) an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940 or (b) a “holding company” as defined in, or subject to regula-tion
under, the Public Utility Holding Company Act of 1935.


We are members of the bar of the State of [ ] and the foregoing opinion is
limited to the laws of the State of Maryland, the State of New York, [the
General Corporation Law of the State of Delaware] and the Federal laws of the
United States of America. We note that the Credit Agreement is governed by the
laws of the State of New York [and, for purposes of the opinion expressed in
paragraph 2 above, we have assumed that the laws of the State of New York do not
differ from the laws of Maryland in any manner that would render such opinion
incorrect.] This opinion is rendered solely to you in connection with the above
matter. This opinion may not be relied upon by you for any other purpose or
relied upon by any other Person (other than your successors and assigns as
Lenders and Persons that acquire participations in your Loans) without our prior
written consent.
 

Very truly yours,           [     ]

 
 
 
 
B-2

--------------------------------------------------------------------------------





EXHIBIT C


GUARANTY


THIS GUARANTY is entered into as of the 27th day of March, 2007, by EACH OF THE
UNDERSIGNED (each a “Guarantor” and, collectively, the “Guarantors”) in favor of
and for the benefit of the Administrative Agent and the Lenders, as defined in
the Credit Agreement referred to below.


RECITALS


A.             Pursuant to a Credit Agreement dated the date hereof, by and
among Getty Realty Corp. (the “Company”), JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents party thereto, and the various Lenders
as are or may from time to time become parties thereto (as the same may be
amended, modified, restated or supplemented from time to time, the “Credit
Agreement”), the Company will receive Loans and other financial accommodations
from the Administrative Agent and Lenders and will incur Indebtedness owing to
the Administrative Agent and the Lenders (herein, the “Obligations”).


B.             The Guarantors, being members of a group of entities affiliated
with the Company and being engaged in related businesses will receive direct and
indirect benefits from such Loans and financial accommodations.


C.             Each Guarantor wishes to grant the Administrative Agent and
Lenders security and assurance in order to secure the payment and performance by
the Company of all of its present and future Obligations, and, to that effect,
to guaranty the Obligations as set forth herein.


Accordingly, each Guarantor hereby agrees as follows:


1.             Guaranty. 


(a)         Each Guarantor, jointly and severally, unconditionally and
irrevocably guarantees to the Administrative Agent and the Lenders the full and
punctual payment by the Company, when due, whether at the stated due date, by
acceleration or otherwise, of all Obligations of the Company, howsoever created,
arising or evidenced, voluntary or involuntary, whether direct or indirect,
absolute or contingent, now or hereafter existing, owing to the Administrative
Agent or the Lenders under the Credit Agreement (collectively, the “Guaranteed
Obligations”). This Guaranty is an absolute, unconditional, continuing guaranty
of payment and not of collection of the Guaranteed Obligations and includes
Guaranteed Obligations arising from successive transactions which shall either
continue such Guaranteed Obligations or from time to time renew such Guaranteed
Obligations after the same have been satisfied. This Guaranty is in no way
conditioned upon any attempt to collect from the Company or upon any other event
or contingency, and shall be binding upon and enforceable against each Guarantor
without regard to the validity or enforceability of the Credit Agreement or any
other document or agreement executed in connection therewith (with the Credit
Agreement, collectively, the “Loan Documents”) or of any term of any thereof. If
for any reason the Company shall fail or be unable duly and punctually to pay
any of the Guaranteed Obligations (including, without limitation, amounts that
would become due but for the operation of the automatic stay under Section
362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), each Guarantor will
forthwith pay the same, in cash, immediately upon demand.


(b)         In the event the Credit Agreement or any other Loan Document shall
be terminated as a result of the rejection thereof by any trustee, receiver or
liquidating agent of the Company or any of its properties in any bankruptcy,
insolvency, reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar proceeding, each Guarantor’s obligations hereunder shall
continue to the same extent as if the Credit Agreement or such other Loan
Document had not been so rejected.


C-1

--------------------------------------------------------------------------------


 
(c)         Each Guarantor shall pay all costs, expenses (including, without
limitation, reasonable attorneys’ fees and disbursements) and damages incurred
in connection with the enforcement of the Guaranteed Obligations of the Company
under the Credit Agreement or any other Loan Document to the extent that such
costs, expenses and damages are not paid by the Company pursuant to the
respective documents.


(d)         Each Guarantor further agrees that if any payment made by the
Company or any Guarantor to the Administrative Agent or the Lenders on any
Obligation or Guaranteed Obligation, as applicable, is rescinded, recovered from
or repaid by the Administrative Agent or the Lenders, in whole or in part, in
any bankruptcy, insolvency or similar proceeding instituted by or against the
Company or any Guarantor, this Guaranty shall continue to be fully applicable to
such Guaranteed Obligation to the same extent as though the payment so recovered
or repaid had never originally been made on such Guaranteed Obligation.


(e)         If any Event of Default shall have occurred and be continuing, the
Administrative Agent, the Lenders, and any Affiliate of the Administrative Agent
or any Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Administrative Agent or the Lenders,
or any Affiliate of the Administrative Agent or a Lender to or for the credit or
the account of any Guarantor against any of and all the obligations of any
Guarantor now or hereafter existing under this Guaranty, irrespective of whether
or not the Administrative Agent or any Lender shall have made any demand
hereunder and although such obligations may be unmatured. The rights under this
paragraph 1(e) are in addition to other rights and remedies (including other
rights of set off) which the Administrative Agent and the Lenders may have.


2.             Guaranty Continuing, Absolute, Unlimited. 


The obligations of each Guarantor hereunder shall be continuing, absolute,
irrevocable, unlimited and unconditional, shall not be subject to any
counterclaim, set-off, deduction or defense based upon any claim any Guarantor
may have against the Administrative Agent, any Lender or the Company or any
other person, and shall remain in full force and effect without regard to, and,
to the fullest extent permitted by applicable law, shall not be released,
discharged or in any way affected by, any circumstance or condition (whether or
not any Guarantor shall have any knowledge or notice thereof) whatsoever which
might constitute a legal or equitable discharge or defense including, but not
limited to, (a) any express or implied amendment, modification or supplement to
the Credit Agreement or any other Loan Document or any other agreement referred
to in any thereof, or any other instrument applicable to the Company or to the
Loans, or the Letters of Credit or any part thereof, provided that in the event
that such amendment, modification or supplement shall decrease or discharge the
amount of the Obligations, the Guaranty Obligations shall be similarly decreased
or discharged; (b) any failure on the part of the Company to perform or comply
with the Credit Agreement or any other Loan Document or any failure of any other
person to perform or comply with any term of the Credit Agreement or any other
Loan Document or any other agreement as aforesaid; (c) any waiver, consent,
change, extension, indulgence or other action or any action or inaction under or
in respect of the Credit Agreement or any other Loan Document or any other
agreement as aforesaid, whether or not the Administrative Agent, any Lender, the
Company or any Guarantor has notice or knowledge of any of the foregoing; (d)
any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or similar proceeding with respect to the Company, or
its properties or its creditors, or any action taken by any trustee or receiver
or by any court in any such proceeding; (e) any furnishing or acceptance of
additional security or any release of any security; (f) any limitation on the
liability or obligations of the Company under the Credit Agreement or any other
Loan Document or any termination, cancellation, frustration, invalidity or
unenforceability, in whole or in part, of the Credit Agreement, this Guaranty or
any other Loan Document or any term of any thereof; (g) any lien, charge or
encumbrance on or affecting any Guarantor’s or any of the Company’s respective
assets and properties; (h) any act, omission or breach on the part of the
Administrative Agent or any Lender under the Credit Agreement or any other Loan
Document or any other agreement at any time existing between the Administrative
Agent, any Lender and the Company or any law, governmental regulation or other
agreement applicable to the Administrative Agent, any Lender or any Loan; (i)
any claim as a result of any other dealings among the Administrative Agent, any
Lender, any Guarantor or the Company; (j) the assignment of this Guaranty, the
Credit Agreement or any other Loan Document by the Administrative Agent or any
Lender to any other Person, to the extent and in the manner permitted under the
Credit Agreement; or (k) any change in the name of the Administrative Agent, any
Lender, the Company or any other Person referred to herein.


C-2

--------------------------------------------------------------------------------


 
3.             Waiver. 


Each Guarantor unconditionally waives, to the fullest extent permitted by
applicable law: (a) notice of any of the matters referred to in Section 2
hereof, except as expressly provided herein; (b) all notices which may be
required by statute, rule of law or otherwise to preserve any rights against any
Guarantor hereunder, including, without limitation, notice of the acceptance of
this Guaranty, or the creation, renewal, extension, modification or accrual of
the Guaranteed Obligations or notice of any other matters relating thereto, any
presentment, demand, notice of dishonor, protest, nonpayment of any damages or
other amounts payable under the Credit Agreement or any other Loan Documents;
(c) any requirement for the enforcement, assertion or exercise of any right,
remedy, power or privilege under or in respect of the Credit Agreement or any
other Loan Documents, including, without limitation, diligence in collection or
protection of or realization upon the Guaranteed Obligations or any part thereof
or any collateral thereof; (d) any requirement of diligence; (e) any requirement
to mitigate the damages resulting from a default by the Company under the Credit
Agreement or any other Loan Documents; (f) the occurrence of every other
condition precedent to which any Guarantor or the Company may otherwise be
entitled; (g) the right to require the Administrative Agent or the Lenders to
proceed against the Company or any other person liable on the Guaranteed
Obligations, to proceed against or exhaust any security held by the Company or
any other person, or to pursue any other remedy in the Administrative Agent’s or
any Lender’s power whatsoever, and (h) the right to have the property of the
Company first applied to the discharge of the Guaranteed Obligations.


The Administrative Agent and the Lenders may, at their election, exercise any
right or remedy they may have against the Company without affecting or impairing
in any way the liability of any Guarantor hereunder and each Guarantor waives,
to the fullest extent permitted by applicable law, any defense arising out of
the absence, impairment or loss of any right of reimbursement, contribution or
subrogation or any other right or remedy of any Guarantor against the Company,
whether resulting from such election by the Administrative Agent or the Lenders
or otherwise. Each Guarantor waives any defense arising by reason of any
disability or other defense of the Company or by reason of the cessation for any
cause whatsoever of the liability, either in whole or in part, of the Company to
the Administrative Agent and the Lenders for the Guaranteed Obligations.


Each Guarantor assumes the responsibility for being and keeping informed of the
financial condition of the Company and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations and agrees that neither the
Administrative Agent nor the Lenders shall have any duty to advise any Guarantor
of information regarding any condition or circumstance or any change in such
condition or circumstance. Each Guarantor acknowledges that neither the
Administrative Agent nor the Lenders have made any representations to any
Guarantor concerning the financial condition of the Company.


C-3

--------------------------------------------------------------------------------


 
4.             Representations and Covenants of each Guarantor.


(a)         The representations and warranties contained in Article III of the
Credit Agreement, to the extent they relate and are applicable to a Guarantor,
are true and correct in all material respects as of the date hereof (or, as to
any Guarantor becoming a party to this Guaranty after the date hereof, as of the
date such Guarantor became a party hereto) and the Administrative Agent and the
Lenders are entitled to rely on such representations and warranties to the same
extent as though the same were set forth in full herein.


(b)         Each Guarantor hereby agrees to perform the covenants contained in
Article V and Article VI of the Credit Agreement, to the extent they relate and
are applicable to the Guarantor, and the Administrative Agent and the Lenders
are entitled to rely on such agreement to perform such covenants to the same
extent as though the same were set forth in full herein.


5.             Payments.


Each payment by each Guarantor to the Administrative Agent and the Lenders under
this Guaranty shall be made in the time, place and manner provided for payments
in the Credit Agreement without set-off or counterclaim to the account at which
such payment is required to be paid by the Company under the Credit Agreement.


6.             Parties.


This Guaranty shall inure to the benefit of the Administrative Agent, the
Lenders and their respective successors, assigns or transferees, and shall be
binding upon the Guarantors and their respective successors and assigns. No
Guarantor may delegate any of its duties under this Guaranty without the prior
written consent of the Agent and the Lenders.


7.             Notices.

(a)         Notices shall be sent as follows:


 (i)        if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Credit
Services Unit, 1 Bank One Plaza, Suite IL1-0874, Chicago, Illinois 60670,
Attention of Credit Assistant (Telecopy No. (312) 325-3122), with a copy to (x)
JPMorgan Chase Bank, N.A., 395 North Service Road, Melville, New York 11747,
Attention of Stephen M. Zajac (Telecopy No. (631) 755-5184) and (y) Farrell
Fritz, P.C., One EAB Plaza, Uniondale, New York 11556, Attention of Robert C.
Creighton, Esq. (Telecopy No. (516) 227-0777); provided that the failure to
deliver a copy under (y) above shall not affect the effectiveness of the
delivery of such notice or other communication to the Administrative Agent;
 
 (ii)       if to any Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire;
 
 (iii)      if to a Guarantor, to it c/o Getty Realty Corp., 125 Jericho
Turnpike, Jericho, New York 11753, Attention of Chief Financial Officer
(Telecopy No. (516) 478-5403 with copies to: (x) Getty Realty Corp., 125 Jericho
Turnpike, Jericho, New York 11753, Attention Chief Legal Officer (Telecopy No.
(516) 478-5490 and (y) DLA Piper Rudnick Gray Cary US LLP, 203 N. LaSalle
Street, Suite 1900, Chicago, Illinois 60601, Attention: James M. Phipps, Esq.
(Telecopy No. (312) 251-5735); provided that the failure to deliver a copy under
(y) above shall not affect the effectiveness of the delivery of such notice or
other communication to the Borrower;


C-4

--------------------------------------------------------------------------------


 
 (iv)       as to each such party at such other address as such party shall have
designated to the other in a written notice complying as to delivery with the
provisions of this Section 7.


 (b)        Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent. The Administrative Agent or any Guarantor
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.


 (c)        Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Guaranty shall be deemed to have been
given on the date of receipt.
 
8.             Remedies.
 
Each Guarantor stipulates that the remedies at law in respect of any default or
threatened default by a Guarantor in the performance of or compliance with any
of the terms of this Guaranty are not and will not be adequate, and that any of
such terms may be specifically enforced by a decree for specific performance or
by an injunction against violation of any such terms or otherwise.


9.             Rights to Deal with the Company.


At any time and from time to time, without terminating, affecting or impairing
the validity of this Guaranty or the obligations of any Guarantor hereunder, the
Administrative Agent and the Lenders may deal with the Company in the same
manner and as fully as if this Guaranty did not exist and shall be entitled,
among other things, to grant the Company, without notice or demand and without
affecting any Guarantor’s liability hereunder (except to the extent of any
change in the terms of such indebtedness), such extension or extensions of time
to perform, renew, compromise, accelerate or otherwise change the time for
payment of or otherwise change the terms of indebtedness or any part thereof
contained in or arising under the Credit Agreement or any other Loan Documents,
or to waive any obligation of the Company to perform, any act or acts as the
Administrative Agent and the Lenders may deem advisable.


10.           Subrogation.


(a)        Upon any payment made or action taken by a Guarantor pursuant to this
Guaranty, such Guarantor shall, subject to the provisions of Sections 10(b) and
(c) hereof, be fully subrogated to all of the rights of the Administrative Agent
and the Lenders against the Company arising out of the action or inaction of the
Company for which such payment was made or action taken by such Guarantor.


(b)        Any claims of such Guarantor against the Company arising from
payments made or actions taken by such Guarantor pursuant to the provisions of
this Guaranty shall be in all respects subordinate to the full and complete or
final and indefeasible payment or performance and discharge, as the case may be,
of all amounts, obligations and liabilities, the payments or performance and
discharge of which are guaranteed by this Guaranty, and no payment hereunder by
a Guarantor shall give rise to any claim of such Guarantor against the
Administrative Agent and the Lenders.
 
C-5

--------------------------------------------------------------------------------


 
(c)        Notwithstanding anything to the contrary contained in this Section
10, no Guarantor shall be subrogated to the rights of the Administrative Agent
and the Lenders against the Company until all of the Obligations of the Company
have been paid finally and indefeasibly in full, and that subrogation shall be
suspended upon the occurrence of the events described in Section 1(d) hereof
until the Administrative Agent and the Lenders are indefeasibly paid in full.


11.           Survival of Representations, Warranties, etc.


All representations, warranties, covenants and agreements made herein, including
representations and warranties deemed made herein, shall survive any
investigation or inspection made by or on behalf of the Administrative Agent and
the Lenders and shall continue in full force and effect until all of the
obligations of the Guarantors under this Guaranty shall be fully performed in
accordance with the terms hereof, and until the payment in full of the
Guaranteed Obligations.


12.           GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL. THIS
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICT OR CHOICE OF
LAW. EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
FEDERAL OR STATE COURT IN THE STATE OF NEW YORK, COUNTY OF NEW YORK, COUNTY OF
NASSAU OR COUNTY OF SUFFOLK IN ANY ACTION, SUIT OR PROCEEDING BROUGHT AGAINST IT
AND RELATED TO OR IN CONNECTION WITH THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY, AND TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
GUARANTOR HEREBY WAIVES AND AGREES NOT TO ASSERT BY WAY OF MOTION, AS A DEFENSE
OR OTHERWISE IN ANY SUCH SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT
PERSONALLY SUBJECT TO THE JURISDICTION OF SUCH FEDERAL OR STATE COURTS, THAT THE
SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM, THAT THE VENUE
OF THE SUIT, ACTION OR PROCEEDING IS IMPROPER, OR THAT THIS GUARANTY OR ANY
DOCUMENT OR ANY INSTRUMENT REFERRED TO HEREIN OR THE SUBJECT MATTER THEREOF MAY
NOT BE LITIGATED IN OR BY SUCH COURTS. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH GUARANTOR AGREES (I) NOT TO SEEK AND HEREBY WAIVES THE RIGHT TO ANY
REVIEW OF THE JUDGMENT OF ANY SUCH COURT BY ANY COURT OF ANY OTHER NATION OR
JURISDICTION WHICH MAY BE CALLED UPON TO GRANT AN ENFORCEMENT OF SUCH JUDGMENT
AND (II) NOT TO ASSERT ANY COUNTERCLAIM IN ANY SUCH SUIT, ACTION OR PROCEEDING
UNLESS SUCH COUNTERCLAIM IS A MANDATORY OR COMPULSORY COUNTERCLAIM UNDER FEDERAL
LAW OR NEW YORK STATE LAW, AS APPLICABLE. EACH GUARANTOR AGREES THAT SERVICE OF
PROCESS MAY BE MADE UPON IT BY CERTIFIED OR REGISTERED MAIL TO THE ADDRESS FOR
NOTICES SET FORTH IN THIS GUARANTY OR ANY METHOD AUTHORIZED BY THE LAWS OF NEW
YORK. THE ADMINISTRATIVE AGENT, THE LENDERS AND EACH GUARANTOR IRREVOCABLY WAIVE
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS GUARANTY, THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.


13.           Miscellaneous.


(a)        All capitalized terms used herein and not defined herein shall have
the meanings specified in the Credit Agreement.


C-6

--------------------------------------------------------------------------------


 
(b)        This Guaranty is the joint and several obligation of each Guarantor,
and may be enforced against each Guarantor separately, whether or not
enforcement of any right or remedy hereunder has been sought against any other
Guarantor, by the Administrative Agent on behalf of the Lenders. Each Guarantor
acknowledges that its obligations hereunder will not be released or affected by
the failure of the other Guarantors to execute the Guaranty or by a
determination that all or a part of this Guaranty with respect to any other
Guarantor is invalid or unenforceable.


(c)        If any term of this Guaranty or any application thereof shall be
invalid or unenforceable, the remainder of this Guaranty and any other
application of such term shall not be affected thereby.


(d)       Anything contained in this Guaranty to the contrary notwithstanding,
the obligations of each Guarantor hereunder shall be limited to a maximum
aggregate amount equal to the greatest amount that would not render such
Guarantor’s obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 111 of the United States Code or any
provisions of applicable state law (collectively, the "Fraudulent Transfer
Laws"), in each case after giving effect to all other liabilities of such
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor (a) in respect of intercompany indebtedness to the Company or an
Affiliate of the Company to the extent that such indebtedness would be
discharged in an amount equal to the amount paid by such Guarantor hereunder and
(b) under any guaranty of senior unsecured indebtedness or Indebtedness
subordinated in right of payment to the Obligations which guaranty contains a
limitation as to maximum amount similar to that set forth in this paragraph,
pursuant to which the liability of such Guarantor hereunder is included in the
liabilities taken into account in determining such maximum amount) and after
giving effect as assets to the value (as determined under the applicable
provisions of the Fraudulent Transfer Laws) of any rights to subrogation,
contribution, reimbursement or similar rights of such Guarantor pursuant to (i)
applicable law or (ii) any agreement providing for an equitable allocation among
such Guarantor and of Affiliates of the Company of obligations arising under
guaranties by such parties.


(e)        Any term of this Guaranty may be amended, waived, discharged or
terminated only by a written agreement executed by each Guarantor and by the
Administrative Agent (acting with the consent of the Required Lenders).


(f)        The headings in this Guaranty are for purposes of reference only and
shall not limit or define the meaning hereof.


(g)       No delay or omission by the Administrative Agent or a Lender in the
exercise of any right under this Guaranty shall impair any such right, nor shall
it be construed to be waiver thereof; nor shall any single or partial exercise
of any right hereunder preclude any other or further exercise of any other
right.


[next page is signature page]
 
 
C-7

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be executed and
delivered as of the day and year first above written.
 

GETTY PROPERTIES CORP.   LEEMILT’S PETROLEUM, INC.   GETTY CT LEASING, INC.  
GETTY VA LEASING, INC.   GETTYMART INC.   GETTY NY LEASING, INC.   GETTY AR
LEASING, INC.   GETTY CA LEASING, INC.   GETTY HI LEASING, INC.   GETTY IL
LEASING, INC.   GETTY MD LEASING, INC.   GETTY MO LEASING, INC.   GETTY NC
LEASING, INC.   GETTY ND LEASING, INC.   GETTY NH LEASING, INC.   GETTY TX
LEASING, INC.   POWER TEST REALTY COMPANY LIMITED PARTNERSHIP   By: Getty
Properties Corp., its General Partner       By: /s/ Andrew M. Smith   Name: 
Andrew M. Smith   Title:   President of each of the foregoing entities

 
 
 
 
C-8

--------------------------------------------------------------------------------





EXHIBIT D-1


REVOLVING NOTE


 
$______________
March __, 2007


 
FOR VALUE RECEIVED, GETTY REALTY CORP., a Maryland corporation (the “Borrower”),
promises to pay to the order of [Lender] (the “Lender”), on or before the
Maturity Date, the principal amount of
___________________________________________________________________
($___________) DOLLARS, or, if less, the unpaid principal amount of all
Revolving Loans made by the Lender to the Borrower under the Credit Agreement
referred to below.


The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until paid in full at the rates and at the times which shall be
determined, and to make principal repayments on this Note at the times which
shall be determined, in accordance with the provisions of the Credit Agreement
referred to below.


This Note is one of the “Notes” referred to in the Credit Agreement, dated as of
march __, 2007, by and among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents party thereto, and the various Lenders
(including the Lender) as are, or may from time to time become, parties thereto
(as the same may be amended, restated, modified or supplemented from time to
time, the “Credit Agreement”) and is issued pursuant to and entitled to the
benefits of the Credit Agreement to which reference is hereby made for a more
complete statement of the terms and conditions under which the Revolving Loans
evidenced hereby were made and are to be repaid. Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.


Each of the Lender and any subsequent holder of this Note agrees, by its
acceptance hereof, that before transferring this Note it shall record the date,
Type and amount of each Revolving Loan and the date and amount of each payment
or prepayment of principal of each Revolving Loan previously made hereunder on
the grid schedule annexed to this Note; provided, however, that the failure of
the Lender or holder to set forth such Revolving Loans, payments and other
information on the attached grid schedule shall not in any manner affect the
obligation of the Borrower to repay the Revolving Loans made by the Lender in
accordance with the terms of this Note.


This Note is subject to prepayment pursuant to Section 2.11 of the Credit
Agreement.


Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note together with all accrued but unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.


All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the office of JPMorgan Chase Bank, N.A., as Administrative Agent for the Lenders
under the Credit Agreement, located at 395 North Service Road, Melville, New
York 11747 or at such other place as shall be designated in writing for such
purpose in accordance with the terms of the Credit Agreement.


No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Borrower, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.


D-1-1

--------------------------------------------------------------------------------


 
The Borrower and endorsers of this Note waive presentment, diligence, demand,
protest, and notice of any kind in connection with this Note.


THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.
 

  GETTY REALTY CORP.           By:__________________________   Name:   Title:

 

 
 
D-1-2

--------------------------------------------------------------------------------


 
 
SCHEDULE 

Date
Principal
Type
 
Applicable
Amount of
Notation
of
Amount of
of
Interest
Interest
Principal
Made
Loan
Loan
Loan
Rate
Period
Paid
By




D-1-3

--------------------------------------------------------------------------------


 
 
EXHIBIT D-2


SWINGLINE NOTE


 
$5,000,000
March __, 2007




FOR VALUE RECEIVED, GETTY REALTY CORP., a Maryland corporation (the “Borrower”),
promises to pay to the order of JPMORGAN CHASE BANK, N.A. (the “Lender”), on or
before the Maturity Date, the principal amount of FIVE MILLION
($5,000,000) DOLLARS, or, if less, the unpaid principal amount of all Swingline
Loans made by the Lender to the Borrower under the Credit Agreement referred to
below.


The Borrower promises to pay interest on the unpaid principal amount hereof from
the date hereof until paid in full at the rates and at the times which shall be
determined, and to make principal repayments on this Note at the times which
shall be determined, in accordance with the provisions of the Credit Agreement
referred to below.


This Note is the “Swingline Note” referred to in the Credit Agreement, dated as
of March __, 2007, by and among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent and the other agents party thereto, and the various Lenders
(including the Lender) as are, or may from time to time become, parties thereto
(as the same may be amended, restated, modified or supplemented from time to
time, the “Credit Agreement”) and is issued pursuant to and entitled to the
benefits of the Credit Agreement to which reference is hereby made for a more
complete statement of the terms and conditions under which the Swingline Loans
evidenced hereby were made and are to be repaid. Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.


Each of the Lender and any subsequent holder of this Note agrees, by its
acceptance hereof, that before transferring this Note it shall record the date,
Type and amount of each Swingline Loan and the date and amount of each payment
or prepayment of principal of each Swingline Loan previously made hereunder on
the grid schedule annexed to this Note; provided, however, that the failure of
the Lender or holder to set forth such Swingline Loans, payments and other
information on the attached grid schedule shall not in any manner affect the
obligation of the Borrower to repay the Swingline Loans made by the Lender in
accordance with the terms of this Note.


This Note is subject to prepayment pursuant to Section 2.11 of the Credit
Agreement.


Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note together with all accrued but unpaid interest thereon, may
become, or may be declared to be, due and payable in the manner, upon the
conditions and with the effect provided in the Credit Agreement.


All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in immediately available funds at
the office of JPMorgan Chase Bank, N.A., located at 395 North Service Road,
Melville, New York 11747 or at such other place as shall be designated in
writing for such purpose in accordance with the terms of the Credit Agreement.


No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Borrower, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective times, and in the currency herein prescribed.
 
 
D-2-1

--------------------------------------------------------------------------------


 
The Borrower and endorsers of this Note waive presentment, diligence, demand,
protest, and notice of any kind in connection with this Note.


THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.


IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.
 

  GETTY REALTY CORP.           By:__________________________   Name:   Title:


 
 
D-2-2

--------------------------------------------------------------------------------


 
 
SCHEDULE 


Date
Principal
Type
 
Applicable
Amount of
Notation
of
Amount of
of
Interest
Interest
Principal
Made
Loan
Loan
Loan
Rate
Period
Paid
By

 


 
D-2-3

--------------------------------------------------------------------------------



 
EXHIBIT E


 NOTICE OF BORROWING


________ __, 200_




JPMorgan Chase Bank, N.A.,
as Administrative Agent






Gentlemen:


Pursuant to the Credit Agreement dated as of March __, 2007 (as the same may
have been and may hereafter be amended, modified or supplemented the "Credit
Agreement") by and among Getty Realty Corp. (the “Borrower”), JPMorgan Chase
Bank, N.A., as Administrative Agent and the other agents party thereto, and the
various Lenders as are a party thereto, we hereby give you irrevocable notice
that we request a Revolving Loan as follows:


1.         Amount of Revolving Loan:                 $_______________
2.         Borrowing Date:                                    ________________
3.         Type of Loan:                                      [ABR Loan]
[Eurodollar Loan]
4.         Interest Period:                                     [if applicable:
1,2,3,6 months or two-weeks]


We hereby certify that (i) the representations and warranties contained in the
Credit Agreement and the other Loan Documents are true, correct and complete on
and as of the date hereof to the same extent as though made on and as of the
date hereof; (ii) no Default or Event of Default has occurred and is continuing
under the Credit Agreement or will result after giving effect to the Loan
requested hereunder; (iii) the Borrower has performed all agreements and
satisfied all conditions under the Credit Agreement required to be performed by
it on or before the date hereof; and (iv) after giving effect to the requested
Revolving Loan, the sum of the total Revolving Credit Exposures shall not exceed
the total Commitments.


Capitalized terms used herein but not defined shall have the respective meanings
given to them in the Credit Agreement.


IN WITNESS WHEREOF, the Borrower has caused this document to be executed and
delivered by its Executive Officer as of the date written above.
 

  GETTY REALTY CORP.           By:__________________________   Name:   Title:


 
 
E-1

--------------------------------------------------------------------------------


 
Schedule 1.01


Location
     
Zip
Number
Address
Town
ST.
Code
6811
774 FARMINGTON AVE
BRISTOL
CT
06010
6151
105 WEST STREET
BRISTOL
CT
06010
6155
368 WEST HIGH STREET
COBALT
CT
06424
6872
339 OLD HARTFORD ROAD
COLCHESTER
CT
06415
583
RTES. 44A&I-31
COVENTRY
CT
06238
6851
241 WHITE STREET
DANBURY
CT
06810
6156
384 MAIN STREET
DURHAM
CT
06422
6853
126 SOUTH ROAD
ENFIELD
CT
06082
6158
56 ENFIELD STREET
ENFIELD
CT
06082
6766
3050 WHITNEY AVE
HAMDEN
CT
06514
6856
1707 STANLEY STREET
NEW BRITAIN
CT
06053
6870
1500 CORBIN AVENUE
NEW BRITAIN
CT
06053
595
222 DANBURY RD
NEW MILFORD
CT
06776
6774
419 WASHINGTON AVE
NORTH HAVEN
CT
06473
596
195 STATE STREET
NORTH HAVEN
CT
06473
6819
206 MAIN AVE.
NORWALK
CT
06851
365
1324 EAST PUTNAM AVE
OLD GREENWICH
CT
06870
688
301 EAST & WHITING STS
PLAINVILLE
CT
06062
6817
1294 E. MAIN ST.
TORRINGTON
CT
06790
6172
506 TALCOTVILLE ROAD
VERNON
CT
06066
611
ROUTE 32
WATERFORD
CT
06385
6181
1309 BOSTON POST ROAD
WESTBROOK
CT
06498
613
1830 E. STATE STREET
WESTPORT
CT
06880
6179
930 SILAS DEANE HIGHWAY
WETHERSFIELD
CT
06109
6183
1916 POQUONNOCK AVE.
WINDSOR
CT
06095
6184
245 ELLA GRASSO HIGHWAY
WINDSOR LOCKS
CT
06096
687
47 WOLCOTT RD.
WOLCOTT
CT
06716
6850
210 SOUTH STREET
W. HARTFORD
CT
06110
8635
BASIN ROAD & FRENCHTOWN TPKE.
NEW CASTLE
DE
19720
617
18 SPRINGFIELD STREET
AGAWAM
MA
01001
619
824 SUFFIELD ST. & SILVER
AGAWAM
MA
01001
30716
308 THACHER STREET
ATTLEBORO
MA
02703
30711
321 SOUTHBRIDGE STREET
AUBURN
MA
01501
30515
331 BENNINGTON ST
BOSTON
MA
02128
30361
191 TALBOT AVE
DORCHESTER
MA
02124
30648
321 ADAMS STREET
DORCHESTER
MA
02121
30601
701 COCHITUATE ROAD
FRAMINGHAM
MA
01701
30518
299 MAIN ST.
GROVELAND
MA
01830
30713
274 HIGH STREET
LOWELL
MA
01852
30647
151 MAIN STREET
MEDFORD
MA
02115
30702
CAPE ROAD (RT. 140) & WATER ST
MILFORD
MA
01757
30161
61 MAIN STREET
MILFORD
MA
01757
30714
219 LAFAYETTE ROAD
SALISBURY
MA
01960
30537
1258 WILBUR AVE
SOMERSET
MA
02725
30674
176 WORCESTER RD.
SOUTHBRIDGE
MA
01550
30646
825 WASHINGTON STREET
STOUGHTON
MA
02072
30649
452 CANTON STREET
STOUGHTON
MA
02072
30557
63 BROADWAY
TAUNTON
MA
02780
30439
286 BROADWAY
TAUNTON
MA
02780
30712
156 CRESCENT STREET
WALTHAM
MA
02154
30562
1 OAK HILL ROAD
WESTFORD
MA
01886
30710
350 GREENWOOD STREET
WORCESTER
MA
01607
30675
959 SOUTHBRIDGE STREET
WORCESTER
MA
01610
29812
409 WEST BEL AIR AVE.
ABERDEEN
MD
21001
28230
53 BROAD STREET
AUBURN
ME
04210
28227
393 WESTERN AVENUE
AUGUSTA
ME
04330
28231
210 CIVIC CENTER DRIVE
AUGUSTA
ME
04332
28200
990 LISBON STREET
LEWISTON
ME
04240
55274
32 BRIDGE STREET
PELHAM
NH
03076
55269
9 VILLAGE STREET
PENACOOK
NH
03303
55252
LAFAYETTE & NEW ZEALAND
SEABROOK
NH
03874
56079
1061 BROADWAY (53RD ST.)
BAYONNE
NJ
07002
56093
713 PLAINFIELD AVENUE
BERKELEY HGTS
NJ
07922
56049
SPRINGFIELD & PLAINFIELD
BERKELEY HGTS
NJ
07922
652
R.D.#1 ROUTE 130
BEVERLY
NJ
08010
56149
91 BRICK BLVD.
BRICK TWP
NJ
08723
56868
526 ALLWOOD ROAD (BLOOMFIELD)
CLIFTON
NJ
07012
56275
1942 LINCOLN HWY
EDISON
NJ
08817
56852
134 NJ RT. #4 (EAST BOUND
ENGLEWOOD
NJ
07631
56138
104 SOUTH AVE. (3RD AVE.)
FANWOOD
NJ
07023
56276
1490 BERGEN BOULEVARD (RT. 46)
FORT LEE
NJ
07024
56145
4413 U. S. HIGHWAY 9
FREEHOLD
NJ
07728
56924
MIDLAND & OUTWATER
GARFIELD
NJ
07026
56195
345 ROUTE 22 E.
GREENBROOK
NJ
08812
659
RTE 440 & DANFORTH AVE
JERSEY CITY
NJ
07303
661
100 WHITE HORSE PIKE
LAWNSIDE
NJ
08045
56867
MAIN ST & STATION RD
MADISON
NJ
07940
319
120 MOFFATT ROAD
MAHWAH
NJ
07430
56271
RT 516 & HIGGINS ROAD
MATAWAN (OLD BRIDGE)
NJ
07747
56169
128 CHESTNUT RIDGE RD & LAKE
MONTVALE
NJ
07645
56251
1371 ROUTE 202 NORTH
NESHANIC STATION
NJ
08853
56909
RIVER RD. & MADISON AVE.
NEW MILFORD
NJ
07646
254
1700 GEORGES RD. RT 130
NORTH BRUNSWICK
NJ
08902
56039
278 BLOOMFIELD AVENUE
NUTLEY
NJ
07110
56047
661 BLOOMFIELD AVE
NUTLEY
NJ
07110
56057
RT. 35 & SUNSET AVE.
OCEAN TOWNSHIP
NJ
07712
667
639 RTE 17 SOUTH
PARAMUS
NJ
07652
56112
745 CONVERY BLVD
PERTH AMBOY
NJ
08861
673
6718 BLACK HORSE PIKE
PLEASANTVILLE
NJ
08232
56255
2501 BRIDGE AVE.
PT. PLEASANT
NJ
08742
56809
762 ST GEORGES AVE
RAHWAY
NJ
07065
654
669 SOMERSET STREET
SOMERSET
NJ
08873
56821
252 IRVINGTON AVE.
SOUTH ORANGE
NJ
07079
56254
2222 PARK AVE
S. PLAINFIELD
NJ
07080
56055
738 CEDAR LANE
TEANECK
NJ
07666
671
2401 RT 22 WEST
UNION
NJ
07083
56096
SPRINGSIDE & WOODLANE RDS.
WESTAMPTON TWP
NJ
08060
56280
320 OLD HOOK RD AND CARVER AVE
WESTWOOD
NJ
07675
58092
657 SAWMILL RIVER RD
ARDSLEY
NY
10502
58044
SUNRISE HIGHWAY & HARRISON
BALDWIN
NY
11510
58790
330 RT 304 N
BARDONIA
NY
10954
58917
336 WEST WASHINGTON STREET
BATH
NY
14810
54
172 HOWELLS RD
BAYSHORE
NY
11706
115
3400-08 BAYCHESTER AVE
BRONX
NY
10475
114
2453 WESTCHESTER AVE
BRONX
NY
10461
323
3083 WEBSTER AVE
BRONX
NY
10467
549
1220 EAST 233RD STREET
BRONX
NY
10466
152
3337 BOSTON ROAD
BRONX
NY
10469
58616
1895 BRUCKNER BOULEVARD
BRONX
NY
10472
126
4302 FT HAMILTON PWY
BROOKLYN
NY
11219
58015
8202 7TH AVENUE
BROOKLYN
NY
11228
128
2504 HARWAY AVE
BROOKLYN
NY
11214
58918
3211 COUNTY ROAD # 10
CANANDAIGUA
NY
14424
363
350 ROCKAWAY TPKE
CEDARHURST
NY
11516
58064
1880 FRONT STREET
EAST MEADOW
NY
11554
58818
311 LARKFIELD ROAD
EAST NORTHPORT
NY
11731
116
128 EAST MAIN ST
ELMSFORD
NY
10523
58557
76-19 21ST AVE.
E. ELMHURST
NY
11370
58024
80 HORACE HARDING BLVD.
GREAT NECK
NY
11020
58054
490 PULASKI ROAD
GREENLAWN
NY
11740
79
25 HARTSDALE AVE
HARTSDALE
NY
10530
572
476 COMMERCE & RTE 141
HAWTHORNE
NY
10532
58603
1784 BROADWAY
HEWLETT
NY
11557
548
395 NO.NEWBRIDGE ROAD
HICKSVILLE
NY
11801
177
3443 RT. 9W
HIGHLAND
NY
12528
58786
RT 22
HOOSICK FALLS
NY
12090
58181
734 PARK AVENUE
HUNTINGTON
NY
11743
58081
65 EAST PULASKI RD
HUNTINGTON STATION
NY
11746
58757
125 JERICHO TPKE ***(SUITE 103)***
JERICHO
NY
11753
58876
125 JERICHO TPKE ***(SUITE 202)***
JERICHO
NY
11753
58756
224-270 EAST STRAND
KINGSTON
NY
12401
58758
181-207 EAST STRAND
KINGSTON
NY
12401
58776
1146 ULSTER AVENUE
KINGSTON
NY
12401
58755
224-276 EAST STRAND
KINGSTON
NY
12401
366
440 HAWKINS AVE
LAKE RONKONKOMA
NY
11779
117
946 BOSTON POST RD.
MAMARONECK
NY
10543
58602
540 PLANDOME RD.
MANHASSET
NY
11030
58744
ROUTE 146
MECHANICVILLE
NY
12118
58750
60 N CENTRAL AVE
MECHANICVILLE
NY
12118
58548
RT 6 & LEXINGTON AV
MOHEGAN LAKE
NY
10547
58774
165 RT 59
MONSEY
NY
10952
58263
280 E. MAIN ST
MT. KISCO
NY
10549
58121
67 QUAKER RIDGE RD.
NEW ROCHELLE
NY
10804
77
758 PELHAM RD
NEW ROCHELLE
NY
10805
58409
119 WEST 145TH ST
NEW YORK
NY
10039
58205
63 8TH AVE.
NEW YORK
NY
10014
58592
242 DYCKMAN STREET
NEW YORK
NY
10034
571
660 N.BROADWAY, RTE. 22
NORTH WHITE PLAINS
NY
10600
357
450 WYANDANCH AVE
N. BABYLON
NY
11703
579
185 NORTH HIGHLAND AVE
OSSINING
NY
10562
58526
C
OZONE PARK
NY
11420
16
98-21 ROCKAWAY BLVD
OZONE PARK
NY
11417
547
89-15 ROCKAWAY BLVD
OZONE PARK
NY
11417
574
3230 ROUTE 22
PATTERSON
NY
12563
358
185 EAST LINCOLN AVE
PELHAM
NY
10803
58802
111 MAIN STREET
PINE BUSH
NY
12566
573
1 PLEASANTVILLE ROAD
PLEASANTVILLE
NY
10570
103
200 WESTCHESTER AVE
PORT CHESTER
NY
10573
58760
N. BROADWAY
PORT EWEN
NY
12466
58798
252 INNIS AVENUE
POUGHKEEPSIE
NY
12603
58812
RT 9W & RT 143
RAVENA
NY
12143
58806
RT 9 & ST. JOHN STREET
RED HOOK
NY
12571
58759
ROUTE 9
RHINEBECK
NY
12572
58072
ROUTES 9 AND 9G
RHINEBECK
NY
12572
58146
11 FLANDERS RD.
RIVERHEAD
NY
11901
578
1 BOSTON POST RD
RYE
NY
10580
545
SIMMONS PLAZA RT 9W
SAUGERTIES
NY
12477
58703
1372 UNION ST & BRANDYWINE AVE
SCHENECTADY
NY
12363
704
4030 MERRICK ROAD
SEAFORD
NY
11783
681
1258 MIDDLE COUNTRY RD
SELDEN
NY
11784
58574
241 TERRY ROAD
SMITHTOWN
NY
11787
58796
700 ROUTE 211
SOUTH SALEM
NY
10590
350
69 PASCACK ROAD
SPRING VALLEY
NY
10977
235
1820 RICHMOND ROAD
STATEN ISLAND
NY
10306
396
1842 VICTORY BLVD
STATEN ISLAND
NY
10314
58553
5931 AMBOY ROAD (BETHUNE)
STATEN ISLAND
NY
10309
561
387 RICHMOND AVE
STATEN ISLAND
NY
10302
58042
308 COLUMBUS AVE
TUCKAHOE
NY
10707
58568
360 CENTRAL AVE. (CLAREND
VALLEY STREAM
NY
11580
544
190 AQUEDUCT ROAD
WHITE PLAINS
NY
10606
570
69 BANK STREET
WHITE PLAINS
NY
10606
74
43 LAKE STREET
WHITE PLAINS
NY
10600
58025
1169 KNOLLWOOD ROAD
WHITE PLAINS
NY
10603
546
56-02 BROADWAY
WOODSIDE
NY
11377
58817
449 MAIN STREET
YAPHANK
NY
11980
78
1800 CENTRAL AVE
YONKERS
NY
10700
58101
774 TUCKAHOE RD.
YONKERS
NY
10710
121
1115 YONKERS AVE
YONKERS
NY
10704
576
313 TUCKAHOE ROAD
YONKERS
NY
10700
577
719 BRONX RIVER RD
YONKERS
NY
10700
69415
505 BROADWAY
BETHLEHEM
PA
18015
67649
HANOVER & S. MAIN STREET
BIGLERVILLE
PA
17307
69685
1070 TRINDLE ROAD
CARLISLE
PA
17013
67432
ROUTE #309 & FAIRMOUNT ST
COOPERSBURG
PA
18036
69409
13TH & NORTHAMPTON STREETS
EASTON
PA
18042
751
630 LINCOLN HWY RT 1
FAIRLESS HILLS
PA
19030
67416
3796 OXFORD VALLEY RD
LEVITTOWN
PA
19057
67602
RT 3 & BISHOP HOLLOW RD
NEWTOWN SQUARE
PA
19073
67601
2711 LIMEKILN PIKE
NORTH HILLS
PA
19038
67607
7002 WOODLAND AVENUE
PHILADELPHIA
PA
19142
67610
5302-04 RISING SUN AVENUE
PHILADELPHIA
PA
19120
69444
1000 CHESTNUT STREET
READING
PA
19602
69441
451 E. PHILADELPHIA STREET
YORK
PA
17403
68642
3381 E. MAIN RD.
PORTSMOUTH
RI
02871
68644
1837 MAIN ROAD (RT.#77)
TIVERTON
RI
02878
68005
1188 CUMBERLAND HILL ROAD
WOONSOCKET
RI
02895
71004
1704 SO. MAIN STREET
BLACKSBURG
VA
24060
71177
RT 1, BOX 202
DALEVILLE
VA
24083
71262
1306 NORTH KING ST.
HAMPTON
VA
23669
71173
7000 THREE CHOPT RD
RICHMOND
VA
23226
71120
3542 ORANGE AVENUE, NE
ROANOKE
VA
24012
71109
1115 MAIN STREET
ROANOKE
VA
24015
71032
2214 ELECTRIC RD., SW
ROANOKE
VA
24018
71704
5420 PETERS CREEK RD.
ROANOKE
VA
24019
71110
THOMPSON MEMERIAL BLVD.& CLAY
SALEM
VA
24153
71264
209 E. HOLLY AVENUE
STERLING PARK
VA
22170
71212
3901 GRAHAM PARK ROAD
TRIANGLE
VA
22026
71216
1901 S. INDEPENDENCE BLVD.
VIRGINIA BEACH
VA
23456
71251
1099 INDEPENDENCE BLVD.
VIRGINIA BEACH
VA
23455
                   
220
GETTY REALTY CORP. LEASED LOCATIONS
     

 

--------------------------------------------------------------------------------


 
Schedule 2.01
 
[getty.jpg]
 

To: Getty Realty Corp. Lender Group     From: J.P. Morgan Securities, Inc.    
Date: March 20, 2007     Re: $175 million Senior Unsecured Revolving Credit
Facility Allocations

 
On behalf of Getty Realty Corp., JPMorgan is please to announce the allocations
for the $175 million Revolving Credit Facility.
 
 

Lender Title
Allocation
JPMorgan Chase Bank, N.A. Sole Lead Arranger / Administrative Agent
$32,000,000
Charter One Bank, N.A. Syndication Agent
30,000,000
Bank of America N.A. Participant

20,000,000
HSBC Bank USA, N.A. Participant
20,000,000
Israel Discount Bank of New York Participant
20,000,000
North Fork Bank Participant
20,000,000
Wachovia Bank, N.A. Participant
20,000,000
Sovereign Bank Participant
13,000,000
      Total  
 $175,000,000

 
Getty Realty Corp. and JPMorgan appreciate your support of the Company and of
this important financing.
 
Sincerely,
 
J.P. Morgan Securities Inc.
 
 
[jpm.jpg]
 

--------------------------------------------------------------------------------


 
Schedule 2.06




Getty Realty Corp.
Letters of Credit Coverage
12/31/06




BENEFICIARY
   
INCEPTION
DATE
   
LC #
   
12/31/2005
   
Effective
Date
of change
   
Change in
coverage
   
12/31/06
                                         
NATIONAL UNION
   
09/28/1992
   
C-296972
 
$
101,000
       
$
0
 
$
101,000
       

                               
TRAVELERS
   
09/01/1992
   
C-295204
   
56,000
         
0
   
56,000
                                         
Totals
             
$
157,000
       
$
0
 
$
157,000
 

 
Note: this is for insurance purposes; we are self insured.





--------------------------------------------------------------------------------


 
Schedule 3.06
 
 
Disclosed Matters
 
None
 
 
 

--------------------------------------------------------------------------------


Schedule 6.02




GETTY REALTY CORP.
MORTGAGES PAYABLE
FEBRUARY 28, 2007 VS. DECEMBER 31, 2006
(IN THOUSANDS)

 
Payable to
 
Location
 
Interest
 Rate
 
Inception
Date
 
Due
 Date
 
Balance 12/31/06
 
Reductions
 
Ending
Balance
 
Current
 Portion
                                     
Barbara Hilliard
   
55211
   
4.00
% (1)
 
06/1989
   
07/2014
 
$
163
 
$
4
 
$
159
 
$
19
 
Crosswinds Associates
   
71215
   
6.00
%
 
05/2004
   
05/2009
   
31
   
2
   
29
   
12
                                                                               
                         
TOTAL MORTGAGES PAYABLE
         
4.31
%
           
$
194
 
$
6
 
$
188
 
$
31
 





55211   DANFORTH CIRCLE
          DERRY NH 03038




71215 - 1148 VOLVO PARKWAY
          CHESAPEAKE VA 23320

 
 
Note:

(1)  
Interest shall be adjusted every five years, from the original date of the note,
according to First National Bank of Boston’s prime rate. Rate shall therefore be
reset effective 6/16/09.


 

--------------------------------------------------------------------------------


 
Schedule 6.03




GETTY REALTY CORP.
MORTGAGES PAYABLE
FEBRUARY 28, 2007 VS. DECEMBER 31, 2006
(IN THOUSANDS)
 


Payable to
 
Location
 
Interest
 Rate
 
Inception
 Date
 
Due
 Date
 
Balance 12/31/06
 
Reductions
 
Ending Balance
 
Current Portion
                                     
Barbara Hilliard
   
55211
   
4.00
% (1)
 
06/1989
   
07/2014
 
$
163
 
$
4
 
$
159
 
$
19
 
Crosswinds Associates
   
71215
   
6.00
%
 
05/2004
   
05/2009
   
31
   
2
   
29
   
12
                                                                               
                         
TOTAL MORTGAGES PAYABLE
         
4.31
%
           
$
194
 
$
6
 
$
188
 
$
31
 



 
55211   DANFORTH CIRCLE
          DERRY NH 03038




71215 - 1148 VOLVO PARKWAY
          CHESAPEAKE VA 23320
 

--------------------------------------------------------------------------------


 
Schedule 7.01
 
Facility ID
Facility City
Facility State
Current Lifecycle Phase
6
Brooklyn
NY
O & M
7
Jamaica
NY
O & M
8
Rego Park
NY
RAP Prep
16
Ozone Park
NY
GW Monitoring
17
Brooklyn
NY
Assessment
24
Bronx
NY
Assessment
38
Oceanside
NY
O & M
54
Brightwaters
NY
GW Monitoring
61
Middle Island
NY
GW Monitoring
68
Blauvelt
NY
Closure Compliance Activities
77
New Rochelle
NY
GW Monitoring
91
Elmsford
NY
O & M
93
Pelham Manor
NY
Closure Compliance Activities
100
Mahwah
NJ
Closure Compliance Activities
102
Peekskill
NY
O & M
103
Port Chester
NY
O & M
110
Medford
NY
GW Monitoring
111
Bronx
NY
GW Monitoring
115
Bronx
NY
O & M
126
Brooklyn
NY
Assessment
169
Wappingers Falls
NY
O & M
195
Staten Island
NY
GW Monitoring
200
Staten Island
NY
GW Monitoring
210
Bronx
NY
O & M
214
Jamaica
NY
O & M
218
Middle Village
NY
Closure Compliance Activities
219
Long Island City
NY
GW Monitoring
223
Brooklyn
NY
O & M
228
Brooklyn
NY
GW Monitoring
232
Bellaire
NY
O & M
234
Staten Island
NY
O & M
235
Staten Island
NY
GW Monitoring
240
Springfield Gardens
NY
O & M
254
NORTH BRUNSWICK
NJ
Closure Compliance Activities
257
Bronx
NY
O & M
258
Bronx
NY
O & M
259
Bronx
NY
GW Monitoring
264
Bronx
NY
Closure Compliance Activities
268
Bronx
NY
GW Monitoring
269
Bronx
NY
Assessment
270
Bronx
NY
GW Monitoring
272
Bronx
NY
GW Monitoring
275
Bronx
NY
RAP Prep
277
Bronx
NY
O & M
278
Yonkers
NY
O & M
288
Atlantic Highlands
NJ
O & M
296
Merrick
NY
Closure Activities
304
Old Bridge
NJ
O & M
312
Flushing
NY
GW Monitoring
323
Bronx
NY
GW Monitoring
324
Staten Island
NY
GW Monitoring
329
Bronx
NY
O & M
331
Bronx
NY
GW Monitoring
332
Bronx
NY
O & M
335
Brooklyn
NY
Assessment
336
Brooklyn
NY
GW Monitoring
339
New York
NY
GW Monitoring
340
New York
NY
RAP Prep
341
New York
NY
GW Monitoring
343
Ozone Park
NY
GW Monitoring
344
Long Island City
NY
GW Monitoring
350
Spring Valley
NY
Closure Compliance Activities
353
Flushing
NY
GW Monitoring
355
W. Brentwood
NY
GW Monitoring
357
N. Babylon
NY
O & M
359
Amityville
NY
Closure Activities
360
Smithtown
NY
GW Monitoring
361
Astoria
NY
GW Monitoring
362
Staten Island
NY
O & M
365
Old Greenwich
CT
Closure Activities
366
Lake Ronkonkoma
NY
GW Monitoring
369
White Plains
NY
O & M
370
Keyport
NJ
O & M
379
West Haverstraw
NY
GW Monitoring
396
Staten Island
NY
O & M
426
Deer Park
NY
GW Monitoring
491
Wantagh
NY
Assessment
523
Toms River
NJ
O & M
535
N. Babylon
NY
O & M
539
W. Paterson
NJ
O & M
549
Bronx
NY
O & M
561
Staten Island
NY
GW Monitoring
564
Brooklyn
NY
GW Monitoring
571
N. White Plains
NY
Closure Compliance Activities
577
Yonkers
NY
GW Monitoring
580
Branford
CT
GW Monitoring
581
Bridgeport
CT
Closure Activities
583
Coventry
CT
GW Monitoring
587
Franklin
CT
GW Monitoring
589
Manchester
CT
GW Monitoring
590
Meriden
CT
Closure Activities
595
New Milford
CT
GW Monitoring
596
North Haven
CT
Closure Activities
598
Norwich
CT
GW Monitoring
600
Wauregan
CT
GW Monitoring
604
Terryville
CT
GW Monitoring
606
Tolland
CT
Closure Activities
607
Union City
CT
GW Monitoring
611
Waterford
CT
GW Monitoring
615
Woodbridge
CT
GW Monitoring
624
Granby
MA
O & M
628
Monson
MA
GW Monitoring
633
PITTSFIELD
MA
GW Monitoring
647
OSSINING
NY
O & M
649
Brooklyn
NY
Closure Activities
653
Elizabeth
NJ
GW Monitoring
655
Englishtown
NJ
GW Monitoring
656
Hamilton
NJ
GW Monitoring
660
Lakewood
NJ
GW Monitoring
661
Lawnside
NJ
O & M
664
Newark
NJ
RAP Implementation
667
Paramus
NJ
O & M
673
Pleasantville
NJ
GW Monitoring
676
Glen Head
NY
O & M
677
New Rochelle
NY
O & M
679
Torrington
CT
GW Monitoring
684
Westfield
NJ
Closure Activities
685
Dobbs Ferry
NY
GW Monitoring
687
Wolcott
CT
GW Monitoring
688
Plainville
CT
O & M
709
Brooklyn
NY
GW Monitoring
6722
Bloomfield
CT
GW Monitoring
6725
Simsbury
CT
O & M
6742
Ridgefield
CT
O & M
6743
Bridgeport
CT
Closure Activities
6744
Norwalk
CT
GW Monitoring
6765
Stamford
CT
GW Monitoring
6766
Hamden
CT
GW Monitoring
6772
Cos Cob
CT
GW Monitoring
6778
Stratford
CT
GW Monitoring
6782
Fairfield
CT
GW Monitoring
6811
Bristol
CT
GW Monitoring
6813
Brookfield
CT
O & M
6817
Torrington
CT
GW Monitoring
6826
Hartford
CT
Closure Activities
6831
New Haven
CT
GW Monitoring
6837
Wilton
CT
GW Monitoring
6850
W. Hartford
CT
GW Monitoring
6853
Enfield
CT
GW Monitoring
6862
Stratford
CT
Closure Activities
8635
New Castle
DE
Assessment
8637
St. Georges
DE
Closure Activities
8641
Wilmington
DE
GW Monitoring
8667
Newark
DE
O & M
8669
Wilimington
DE
O & M
28206
Lisbon
ME
O & M
29813
Thurmont
MD
Assessment
30315
S. Weymouth
MA
GW Monitoring
30344
Randolph
MA
GW Monitoring
30352
Watertown
MA
O & M
30363
Weymouth
MA
GW Monitoring
30374
Dedham
MA
GW Monitoring
30375
Hingham
MA
Assessment
30393
Woburn
MA
GW Monitoring
30409
Hyde Park
MA
O & M
30436
Worcester
MA
O & M
30438
New Bedford
MA
Closure Activities
30548
Williamstown
MA
GW Monitoring
30601
Framingham
MA
O & M
30602
Auburn
MA
GW Monitoring
30603
Methuen
MA
GW Monitoring
30607
Salisbury
MA
GW Monitoring
30612
Chatham
MA
O & M
30624
Peabody
MA
Closure Activities
30629
Tewksbury
MA
O & M
30631
Falmouth
MA
GW Monitoring
30633
Westford
MA
GW Monitoring
30646
Stoughton
MA
GW Monitoring
30653
Barre
MA
O & M
30696
Fitchburg
MA
Closure Compliance Activities
55211
Derry
NH
GW Monitoring
55237
Salem
NH
GW Monitoring
55241
Hampton
NH
GW Monitoring
55242
Manchester
NH
GW Monitoring
55243
Manchester
NH
GW Monitoring
55244
Merrimack
NH
GW Monitoring
55246
Pelham
NH
GW Monitoring
55247
Pembrook
NH
GW Monitoring
55249
Rochester
NH
RAP Implementation
55250
Rochester
NH
O & M
55253
Somersworth
NH
GW Monitoring
55256
Candia
NH
GW Monitoring
55257
Epping
NH
GW Monitoring
55258
Epsom
NH
GW Monitoring
55259
Exeter
NH
GW Monitoring
55260
Hampton
NH
GW Monitoring
55261
Milford
NH
GW Monitoring
55264
Portsmouth
NH
GW Monitoring
55265
Portsmouth
NH
GW Monitoring
55266
Rochester
NH
GW Monitoring
55267
Salem
NH
GW Monitoring
55268
Seabrook
NH
GW Monitoring
56009
West Milford
NJ
GW Monitoring
56023
Willingboro
NJ
Closure Activities
56027
Hamilton Sq.
NJ
GW Monitoring
56056
Union
NJ
GW Monitoring
56064
Spotswood
NJ
O & M
56065
New Brunswick
NJ
Closure Activities
56079
Bayonne
NJ
Assessment
56088
Sewell
NJ
O & M
56101
Trenton
NJ
O & M
56102
Lodi
NJ
O & M
56113
Spring Lake Heights
NJ
O & M
56132
Asbury Park
NJ
GW Monitoring
56142
Paterson
NJ
O & M
56148
Freehold
NJ
Assessment
56159
Turnersville
NJ
RAP Implementation
56169
Montvale
NJ
O & M
56215
Neptune
NJ
O & M
56230
Newark
NJ
Assessment
56258
Tuckerton
NJ
Closure Compliance Activities
56260
W. Deptford
NJ
O & M
56263
Somerville
NJ
O & M
56276
Fort Lee
NJ
O & M
56803
Bergenfield
NJ
Closure Compliance Activities
56818
Bloomfield
NJ
O & M
56821
South Orange
NJ
Assessment
56822
Irvington
NJ
Predelineation
56843
Union
NJ
Closure Compliance Activities
56844
Nutley
NJ
O & M
56852
Englewood
NJ
GW Monitoring
56869
Irvington
NJ
RAP Prep
56871
Jersey City
NJ
RAP Prep
56873
Watchung
NJ
O & M
56877
Green Village
NJ
GW Monitoring
56882
N. Plainfield
NJ
GW Monitoring
56891
Bloomfield
NJ
GW Monitoring
56892
Dover
NJ
Closure Activities
56893
Parlin
NJ
O & M
56896
Colonia
NJ
O & M
56915
Ridgewood
NJ
O & M
56919
Wayne
NJ
O & M
56921
Washington
NJ
O & M
56922
Paramus
NJ
O & M
56924
Garfield
NJ
GW Monitoring
56926
Fort Lee
NJ
O & M
56933
Belford
NJ
GW Monitoring
56935
Eatontown
NJ
GW Monitoring
56939
MONMOUTH BC
NJ
O & M
56955
Swedesboro
NJ
GW Monitoring
56965
Trenton
NJ
GW Monitoring
56999
West Orange
NJ
Assessment
58006
Rockville Centre
NY
Closure Activities
58007
Glendale
NY
GW Monitoring
58014
Bronx
NY
O & M
58015
Brooklyn
NY
GW Monitoring
58018
BAYSIDE
NY
Closure Activities
58034
Port Washington
NY
GW Monitoring
58053
Brooklyn
NY
GW Monitoring
58071
St. Albans
NY
GW Monitoring
58073
Ridgewood
NY
GW Monitoring
58077
Brooklyn
NY
GW Monitoring
58079
Brooklyn
NY
GW Monitoring
58085
Bayside
NY
GW Monitoring
58092
Ardsley
NY
Closure Compliance Activities
58097
New Rochelle
NY
O & M
58108
White Plains
NY
O & M
58111
Scarsdale
NY
Closure Compliance Activities
58119
Brooklyn
NY
GW Monitoring
58154
Bronx
NY
GW Monitoring
58161
YONKERS
NY
Closure Compliance Activities
58185
Montauk
NY
GW Monitoring
58205
New York
NY
Closure Compliance Activities
58254
Albany
NY
GW Monitoring
58409
New York
NY
RAP Implementation
58412
Brooklyn
NY
O & M
58415
Brooklyn
NY
GW Monitoring
58441
Staten Island
NY
GW Monitoring
58442
Staten Island
NY
GW Monitoring
58443
Staten Island
NY
GW Monitoring
58471
Cedarhurst
NY
GW Monitoring
58505
Bronx
NY
O & M
58513
Bronx
NY
GW Monitoring
58514
New York
NY
GW Monitoring
58515
Nyack
NY
O & M
58526
Ozone Park
NY
O & M
58547
Astoria
NY
GW Monitoring
58553
Staten Island
NY
GW Monitoring
58563
Merrick
NY
Closure Activities
58565
Massapequa
NY
Closure Activities
58573
Wantagh
NY
GW Monitoring
58579
Uniondale
NY
O & M
58585
Arverne
NY
GW Monitoring
58592
New York
NY
GW Monitoring
58605
Howard Beach
NY
O & M
58703
Schenectady
NY
O & M
58718
Halfmoon
NY
GW Monitoring
58725
Millerton
NY
GW Monitoring
58728
Niskayuna
NY
O & M
58730
Pleasant Valley
NY
GW Monitoring
58735
Rotterdam
NY
GW Monitoring
58788
Brewster
NY
GW Monitoring
58808
West Taghkanic
NY
O & M
67215
Philadelphia
PA
GW Monitoring
67217
Philadelphia
PA
Assessment
67227
Allentown
PA
Closure Activities
67243
Bryn Mawr
PA
GW Monitoring
67259
Philadelphia
PA
O & M
67265
Philadelphia
PA
O & M
67282
Bristol
PA
GW Monitoring
67416
Levittown
PA
O & M
67418
Langhorne
PA
Closure Compliance Activities
67419
Pottstown
PA
Closure Activities
67425
Souderton
PA
O & M
67427
Chalfont
PA
RAP Prep
67432
Coopersburg
PA
Assessment
67433
Doylestown
PA
RAP Prep
67596
Paradise
PA
O & M
67598
Linwood
PA
O & M
67599
Elizabethtown
PA
O & M
67611
Shrewsbury
PA
O & M
67628
Hanover
PA
GW Monitoring
67636
Dover
PA
O & M
67638
Glen Rock
PA
Closure Activities
67654
Middletown
PA
GW Monitoring
68131
Brookfield
CT
O & M
68619
Cranston
RI
GW Monitoring
68623
Barrington
RI
GW Monitoring
68629
Warwick
RI
GW Monitoring
69005
Dauphin
PA
Assessment
69420
Reading
PA
O & M
69428
Intercourse
PA
O & M
69430
Reinholds
PA
Closure Compliance Activities
69439
Oxford
PA
O & M
69447
Lancaster
PA
O & M
69476
Shrewsbury
PA
GW Monitoring
69495
Harrisburg
PA
Closure Compliance Activities
69497
Adamstown
PA
O & M
69676
St. Clair
PA
O & M
69680
Reiffton
PA
RAP Prep
69682
Arendtsville
PA
O & M
69683
Mohnton
PA
Closure Compliance Activities
69685
Carlisle
PA
RAP Implementation
69688
Bonneauville
PA
Assessment
69689
Shady Grove
PA
Assessment
69690
Mcconnellsburg
PA
O & M
94412
Westport
MA
GW Monitoring
95141
Millstone
NJ
Closure Compliance Activities
95142
Raritan
NJ
Closure Compliance Activities
95153
Bayonne
NJ
GW Monitoring
95192
Elizabeth
NJ
O & M
95203
Closter
NJ
Closure Activities
95214
Newark
NJ
O & M
95307
Long Branch
NJ
GW Monitoring
95317
Princeton Jct.
NJ
Closure Compliance Activities
95337
Newark
NJ
Assessment
95456
HoHoKus
NJ
Closure Compliance Activities
95534
Laconia
NH
Predelineation
96904
Middletown
RI
GW Monitoring
97126
Hazleton
PA
Assessment
97199
Philadelphia
PA
Assessment
97211
Wrightstown
PA
Closure Compliance Activities
97371
York
PA
Closure Activities
98261
Yonkers
NY
O & M
98326
Bronxville
NY
O & M
98505
Oceanside
NY
O & M

 

--------------------------------------------------------------------------------


 
SCHEDULE OF CONDEMNATIONS
         
1. LOC. # 00190
1809 ROUTE 1, RAHWAY, NJ
TOTAL
2. LOC. # 00257
895 MELROSE AVE., BRONX, NY (FEE VESTED 7/20/98) 
TOTAL
3. LOC. # 00498
1371 ROUTE 1 AND JOHN STREET, EDISON, NJ
TOTAL
4. LOC. #00660
100 RIVER ROAD, LAKEWOOD, NJ
PARTIAL
5. LOC. #06130
85 FORBES AVE., NEW HAVEN, CT (TERMINAL)
PARTIAL
6. LOC. #30315
522 MAIN STREET, SOUTH WEYMOUTH, MA
TOTAL
7. LOC. #30518
299 MAIN STREET, GROVELAND, MA
TOTAL
8. LOC. #56065
282 GEORGE ST., NEW BRUNSWICK, NJ (FEE VESTED 12/01/03)
TOTAL
9. LOC. #56832
743 NEWARK AVE., ELIZABETH, NJ (FEE VESTED 9/25/03)
TOTAL
10. LOC #58861
5461 SOUTHWESTERN BLVD., HAMBURG, NY
PARTIAL
11. LOC.#67426
798 SUMNEYTOWN PIKE, LANSDALE, PA
TOTAL
12. LOC. #00190
1809 ROUTE #1, RAHWAY, NJ
TOTAL